     Case 4:19-cv-00987-Y Document 12 Filed 08/27/20              Page 1 of 66 PageID 162



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

TONYA CHAMBERS,                                 §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          CIVIL ACTION NO. 4:19-CV-00987-Y
                                                §
AEROCARE HOLDINGS, INC.,                        §
                                                §
        Defendant.                              §


                     APPENDIX IN SUPPORT OF PLAINTIFF’S MOTION TO
                                  COMPEL DISCOVERY

        COMES NOW, Plaintiff Tonya Chambers (“Plaintiff”) and files this, her Appendix in

Support of Plaintiff’s Motion to Compel Discovery.


                               Description                                    Appendix Page


               Defendant’s First Supplemental Answers to Plaintiff’s First
Exhibit A                                                                     App. 001-011
               Set of Interrogatories, dated July 6, 2020

               Defendant’s Responses to Plaintiff’s First Request for
Exhibit B                                                                     App. 012-033
               Production, dated June 6, 2020

               Defendant’s Responses to Plaintiff’s First Request for
Exhibit C                                                                     App. 034-056
               Production, dated March 11, 2020

               AeroCare Organization Chart 2019 [bates-labeled
Exhibit D                                                                       App. 057
               AEROCARE 000833]

               Correspondence from Paul E. Hash to Jennifer Spencer, et
Exhibit E      al., dated July 6, 2020 re Response to Plaintiff’s Discovery   App. 058-062
               Requests

Exhibit F      Defendant’s Privilege Log, dated July 6, 2020                  App. 063-064




APPENDIX IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL DISCOVERY                              PAGE 1
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 2 of 66 PageID 163



DATED: August 27, 2020                         Respectfully Submitted,

                                               /s/ Jennifer J. Spencer
                                               JENNIFER J. SPENCER
                                               Texas Bar No. 10474900
                                               Email: jspencer@jacksonspencerlaw.com
                                               JAMES E. HUNNICUTT
                                               Texas Bar No. 24054252
                                               Email: jhunnicutt@jacksonspencerlaw.com
                                               M. NEAL BRIDGES
                                               Texas Bar No. 24092171
                                               Email: nbridges@jacksonspencerlaw.com

                                               JACKSON SPENCER LAW PLLC
                                               Three Forest Plaza
                                               12221 Merit Drive, Suite 160
                                               Dallas, Texas 75251
                                               Telephone (972) 458-5301
                                               Facsimile (972) 770-2156

                                               ATTORNEYS FOR PLAINTIFF
                                               TONYA CHAMBERS



                               CERTIFICATE OF SERVICE

      I hereby certify that, on August 27, 2020, a true and correct copy of the foregoing
document was served on all counsel of record via the Court’s ECF system.


                                                /s/ James E. Hunnicutt
                                               JAMES E. HUNNICUTT




APPENDIX IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL DISCOVERY                       PAGE 2
     Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 3 of 66 PageID 164EXHIBIT
                                                                                                          A
                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

TONYA CHAMBERS,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §    CIVIL ACTION NO. 4:19-CV-000987
                                                  §
AEROCARE HOLDINGS INC.                            §
                                                  §
                Defendant.                        §

                    DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS
                   TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

TO:     Plaintiff, Tonya Chambers, by and through her attorney of record, Jennifer Spencer, James
        E. Hunnicutt, and M. Neal Bridges, Jackson Spencer PLLC, Three Forest Plaza, 12221
        Merit Drive, Suite 160, Dallas, Texas 75251.

        Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant AeroCare Holdings

Inc. serves its First Supplemental Responses to Plaintiff’s First Set of Interrogatories as follows:

                                        GENERAL OBJECTIONS

        Defendant asserts the following objections and incorporates them into each response as if

set forth fully therein:

        Defendant objects generally to Plaintiff’s First Set of Interrogatories to the extent they seek

information subject to the attorney-client or attorney work product privileges, or information that

is otherwise privileged or protected and not subject to discovery.

        Defendant objects generally to each Interrogatory to the extent it imposes on Defendant

obligations inconsistent with or in addition to the Federal Rules of Civil Procedure.

        Defendant objects to each Interrogatory to the extent it would require Defendant to warrant

that the information provided is exhaustive. Defendant will endeavor to provide information in

good faith consistent with its obligations under the Federal Rules of Civil Procedure. Defendant

DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                      1

                                                                                                          APP 001
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                    Page 4 of 66 PageID 165



reserves the right to supplement its answers should additional information be discovered in the

future.

          Defendant objects to each Interrogatory to the extent it seeks information of a confidential

business, or proprietary nature. Defendant will only produce such information pursuant to an

agreed Protective Order between the parties.

          Defendant objects to each Interrogatory to the extent it seeks information from Defendant

unrelated to the claims alleged in this lawsuit. Any such request is overly broad and not reasonably

calculated to lead to the discovery of admissible evidence.

          The answers and objections provided herein are subject to the right of Defendant to object

on any ground, at any time, to a demand for further response to these or other interrogatories or

other discovery procedures involving or relating to the subject matter of the Interrogatories herein.

                                       INTERROGATORIES

INTERROGATORY NO. 1:                 Identify each person who participated in any way in
AeroCare’s decision to deny Plaintiff’s reasonable accommodation requests and/or terminate
Plaintiff’s employment, and describe the person’s involvement therein, including by stating the
person’s current age and the person’s titles and job responsibilities during their employment with
Defendant and the dates the person had each job title or job responsibilities.

ANSWER: Defendant objects to this interrogatory to the extent it seeks information not
relevant and not reasonably calculated to lead to the discovery of admissible evidence i.e. the ages
of those involved in the decision related to Plaintiff’s accommodation requests or the decision to
discharge Plaintiff. Defendant further objects to the request to the extent that it assumes that
Plaintiff’s accommodation request was reasonable. Defendant further objects to the interrogatory
as unduly broad and overly burdensome because it requires Defendant to specify the job
responsibilities for several positions. The description of the job responsibilities is obtainable from
other sources which are more convenient or less expensive, e.g. depositions.

        Subject to and without waiving the forgoing objection(s), Defendant states that Ms.
Chambers did not make a request for a reasonable accommodation. Plaintiff was not qualified for
the open Customer Service Representative Position. Shannon Morse, Human Resources Manager,
Vicki Bennett-Cranford, Regional Manager, and Cathy Woolbright, Sales Representative,
participated in the Company’s decision to discharge Plaintiff.




DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                     2

                                                                                                         APP 002
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 5 of 66 PageID 166



INTERROGATORY NO. 2:                Describe the process and procedures AeroCare undertook to
determine whether to provide reasonable accommodations to Plaintiff and/or terminate Plaintiff’s
employment, and state the dates on which each activity occurred.

ANSWER: Defendant objects to the interrogatory on the grounds that requesting the
description of the “process and procedures” is obtainable from other sources which are more
convenient or less expensive, e.g. depositions.

        Subject to and without waiving the forgoing objection(s), after Ms. Chambers provided her
April 8, 2019 physicians note, Defendant reviewed the job descriptions for the Service Technician
and Customer Service Representative positions. Defendant also reviewed statements that were
drafted in March 2018 which discussed Ms. Chambers’ lack of qualifications for the open
Customer Service Representative position. Given Ms. Chambers’ lifting restrictions, and her
inability to perform the other essential function of the job for the Customer Service Representative
position, Defendant deemed her unqualified for the open position. Moreover, because Ms.
Chambers had indicated to the Company that she no longer wanted to be employed so she could
pursue Social Security Disability, the Company determined it would discharge her and offer her a
severance to assist her while she pursued such option.


INTERROGATORY NO. 3:              State with specificity all reasons Plaintiff’s reasonable
accommodation requests were denied.

ANSWER: Defendant objects to this interrogatory on the grounds that requesting “all reasons”
is facially over burdensome. Defendant further objects on the basis that the request for “all
reasons” is obtainable from other sources which are more convenient or less expensive, e.g.
depositions. Defendant also objects on the grounds that the interrogatory is argumentative in that
it assumes that all of Plaintiff’s accommodation requests were reasonable.

        Subject to and without waiving the forgoing objection(s), Ms. Chambers was not qualified
for the open Customer Service Representative position. Plaintiff made no other requests for
accommodations and instead indicated to the Company that she no longer wanted to be employed
and instead pursue Social Security Disability.


INTERROGATORY NO. 4:                State with specificity all reasons communicated to Plaintiff
for why Plaintiff’s reasonable accommodation requests were denied, including by stating, for each
reason communicated to Plaintiff, the date the reason was provided to Plaintiff, the method or
manner of communicating the reason to Plaintiff (e.g., orally, by email, etc.), identifying the person
who communicated the reason to Plaintiff, and identifying all persons who witnessed or who were
party to the communication.

ANSWER: Defendant objects to this interrogatory on the grounds that requesting “all reasons”
is facially over burdensome. Defendant further objects on the basis that the request for “all reasons”
is obtainable from other sources which are more convenient or less expensive, e.g. depositions.
Defendant also objects on the grounds that the interrogatory is argumentative in that it assumes

DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                     3

                                                                                                         APP 003
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 6 of 66 PageID 167



that all of Plaintiff’s accommodation requests were reasonable. With respect to the request for
information regarding emails or written correspondence on Plaintiff’s accommodation requests,
Defendant will make such documents available for inspection and copying in its production.
Accordingly, the burden of ascertaining a further answer to the interrogatory is substantially the
same for Plaintiff as Defendant.

        Subject to and without waiving the forgoing objection(s), Plaintiff did not request
Defendant to have other employees lift objects over 30 pounds for her as alleged in her Original
Petition. Although Plaintiff orally requested a lateral transfer to the Customer Service Position in
March of 2018, Plaintiff was informed that she was not qualified for the position. In February of
2019, Ms. Chambers inquired about taking FMLA leave via email. However, Ms. Chambers did
not qualify for FMLA leave due to the number of employees in her work location. Ms. Chambers
instead verbally informed Cathy Woolbright on or around April 8, 2019 that she wished to explore
obtaining status as permanently disabled so that she could qualify for payments or income on that
basis. Because Ms. Chambers had indicated that she no longer wanted to stay with the Company,
Defendant did not communicate a denial for an accommodation.


INTERROGATORY NO. 5:                   State with specificity all reasons Plaintiff’s employment was
terminated.

ANSWER: Defendant objects to this interrogatory on the grounds that requesting “all reasons”
is facially over burdensome. Defendant further objects on the basis that the request for “all
reasons” is obtainable from other sources which are more convenient or less expensive, e.g.
depositions.

        Subject to and without waiving the forgoing objection(s), Ms. Chambers was separated
from her employment because she could no longer perform the essential functions of her job, she
was not qualified for the open position of Customer Service Representative, and because she had
indicated that she wished to explore obtaining status as permanently disabled so that she could
qualify for payments or income on that basis.


INTERROGATORY NO. 6:                  State with specificity all reasons communicated to Plaintiff
for why Plaintiff’s employment was terminated, including by stating, for each reason
communicated to Plaintiff, the date the reason was provided to Plaintiff, the method or manner of
communicating the reason to Plaintiff (e.g., orally, by email, etc.), identifying the person who
communicated the reason to Plaintiff, and identifying all persons who witnessed or who were party
to the communication.

ANSWER: Defendant objects to this interrogatory on the grounds that requesting “all reasons”
is facially over burdensome. Defendant further objects on the basis that the request for “all reasons”
is obtainable from other sources which are more convenient or less expensive, e.g. depositions.
With respect to the request for information regarding emails or written correspondence on
Plaintiff’s accommodation requests, Defendant will make such documents available for inspection



DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                     4

                                                                                                         APP 004
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                    Page 7 of 66 PageID 168



and copying in its production. Accordingly, the burden of ascertaining a further answer to the
interrogatory is substantially the same for Plaintiff as Defendant.

       Subject to and without waiving the forgoing objection(s), Cathy Woolbright orally
informed Ms. Chambers that Defendant had evaluated the lifting restrictions imposed by Ms.
Chambers’ physician and determined that she could no longer perform the essential functions of
the Service Technician position. Woolbright further informed Ms. Chambers that because of her
long length of employment, the Company planned to offer her a severance to assist her while she
applied for social security disability.


INTERROGATORY NO. 7:                      Identify each and every communication between or among any
and all employees of AeroCare regarding Plaintiff and her job position, training received by Plaintiff,
training given by Plaintiff, Plaintiff’s medical condition and accommodations, any grievances filed by
Plaintiff from January 1, 2018, to the present, and all statements made about Plaintiff, including, for
each communication, by stating the identity of the speaker or author of each communication and of
each person involved in, copied on, or present during the communication (including by stating the
person’s current age and the person’s titles and job responsibilities during their employment with
Defendant and the dates the person had each job title or job responsibilities), by stating whether the
communication was written (including whether by email or text message), by telephone or other
audiovisual means of transmission (e.g., Face Time or Skype), or in person.

ANSWER: Defendant objects to this interrogatory on the grounds that requesting “each and
every communication” and “all statements made about Plaintiff” is facially overbroad, overly
burdensome, not reasonably calculated to the discovery of admissible evidence, and harassing.
Defendant further objects on the grounds that the burden of expense of the proposed discovery
outweighs the likely benefit, considering the needs of the case, the amount in controversy, the
parties’ resources, and the importance at stake in the litigation. Defendant also objects to the
interrogatory on the grounds that it is temporally overbroad given Plaintiff’s length of
employment. With respect the request for the current ages of the speakers or authors, Defendant
objects on the grounds that the information sought is not reasonably calculated to the discovery of
admissible evidence as this is not an age discrimination suit. Defendant further objects on the
basis that the information sought by the request is obtainable from other sources which are more
convenient or less expensive, e.g. depositions. With respect to the request for information
regarding emails or text messages, Defendant will make such documents available for inspection
and copying in its production. Accordingly, the burden of ascertaining a further answer to the
interrogatory is substantially the same for Plaintiff as Defendant.

        Subject to and without waiving the forgoing objection(s), Defendant refers Plaintiff to
email communications between Defendant’s employees regarding issues with Plaintiff’s job
performance, communication regarding the investigation into Plaintiff’s grievance, and emails
related to Plaintiff’s medical conditions produced as part of Defendant’s initial and supplemental
document production. Defendant states that Plaintiff did not formally train other employees.
Accordingly, after a diligent search, Defendant was not able to locate communications related to
Plaintiff’s training of other employees. Please see Defendant’s supplemental document production
for email communications regarding Defendant’s attempt to further train Plaintiff and Plaintiff’s
refusal of supplemental training. After diligent search, Defendant was unable to locate any

DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                      5

                                                                                                          APP 005
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                      Page 8 of 66 PageID 169



additional emails or communication regarding Claimant’s training as much of her training was
conducted at the start of her employment more than 17 years ago.


INTERROGATORY NO. 8:                    Identify all employees hired, placed, or reassigned by
Defendant, since Plaintiff’s termination, into the position last held by Plaintiff or doing any of the job-
related activities previously performed by Plaintiff.

ANSWER: Nicholas Molina was transferred from the Defendant’s Sanger, Texas location to
Ms. Chambers’ position in Granbury, Texas. Molina voluntarily left the Company, and Joe
Dawson replaced him.


INTERROGATORY NO. 9:                  Identify all employees at the same level as Plaintiff and above
Plaintiff in the chain of command within Defendant, up to Defendant’s chief executive(s), including
by stating the person’s current age and the person’s titles and job responsibilities during their
employment with Defendant and the dates the person had each job title or job responsibilities.

ANSWER: Defendant objects to the interrogatory on the grounds that it is devoid of any
reasonably limitation on the relevant time period. Defendant further objects to the interrogatory
on the grounds that it is overly broad, unduly burdensome and the burden or expense of the
proposed discovery outweighs the likely benefit, considering the needs of the case, the amount in
controversy, and the parties’ resources and importance of the issues at stake in the litigation. As
drafted, the interrogatory requests the identities of each and every individual at the same level as
Plaintiff—regardless of whether they were employed at the same facility as Plaintiff—from the
Company’s inception. Defendant also objects to the interrogatory on the grounds that the request
for the ages of the employees is not reasonably calculated to the discovery of admissible evidence.
This is a disability discrimination and not age discrimination suit.

       Subject to and without waiving the forgoing objection(s), Eric Anderson, Roy Woolbright,
Nicholas Molina, and Joe Dawson have all held the position of Service Technician at Defendant’s
Granbury, Texas location from April 2019 to present. Each of these individuals reported to Cathy
Woolbright, Location Manager.


INTERROGATORY NO. 10:                   Identify all lawsuits and administrative proceedings, including
by stating the case or cause number and stating the jurisdiction or tribunal in which it was filed, that
have been filed against Defendant from 2014 to the present in which an allegation was made of
disability discrimination against Cathy Woolbright, Lisa Disheron, Viki Cranford, Shannon Morse, or
any person identified in response to Interrogatory Nos. 1.

ANSWER:          None.




DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                          6

                                                                                                              APP 006
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                      Page 9 of 66 PageID 170


INTERROGATORY NO. 11:                    Identify all complaints, accusations, or allegations of disability
discrimination against Cathy Woolbright, Lisa Disheron, Viki Cranford, Shannon Morse, or any
person identified in response to Interrogatory Nos. 1 from 2014 to the present, including by identifying
all persons involved in each complaint, accusation, or allegation.

ANSWER:         None.


INTERROGATORY NO. 12:                   State the job title and describe the primary job duties for
Plaintiff, Cathy Woolbright, Lisa Disheron, Viki Cranford, Shannon Morse, and any person identified
in response to Interrogatory Nos. 1 or 8, including the dates each of them held each job title, including
positions of a temporary or interim nature.

ANSWER: Defendant objects to the interrogatory on the grounds that it is overly broad, unduly
burdensome, not reasonably limited as to time, and is not reasonably limited the job duties for the
facility or position at issue. As drafted, the interrogatory requests the job title and primary job
duties for each and every job that the above listed individuals possessed, regardless of whether
they held that position with Defendant.

        Subject to and without waiving the forgoing objection(s), at the time of Plaintiff’s
separation she was a Service Technician for Defendant. As a Service Technician, Plaintiff’s
primary responsibilities included picking up, delivering, and setting up medical equipment and
supplies. Defendant further refers Plaintiff to its production for the job description of a Service
Technician. Before Plaintiff’s discharge Cathy Woolbright held the position of Sales
Representative and Location Manager for Defendant’s Granbury, Texas location. Lisa Disheron
held the position of Location Manager for Defendant’s Sanger, Texas location. Vicki Bennett-
Cranford held the position of Regional Manager. Shannon Morse held the position of Human
Resources Payroll Manager.


INTERROGATORY NO. 13:                 State all certifications, licenses, or degrees required by
Defendant for Plaintiff’s Service Technician position, including by stating which such certification,
license, or degree AeroCare contends Plaintiff did not possess at the time of her termination.

ANSWER: Defendant objects to the interrogatory on the grounds that it is argumentative and
assumes that Defendant contended that the Service Technician position requires a degree.
Defendant will make the job description for a Service Technician available for inspection and
copying in its production. Accordingly, the burden of ascertaining a further answer to the
interrogatory is substantially the same for Plaintiff as Defendant.

        Subject to and without waiving the forgoing objection(s), Plaintiff possessed all
certifications, licenses, and degrees necessary for the Service Technician position at the time of
her discharge.


INTERROGATORY NO. 14:              State all certifications, licenses, or degrees required by
Defendant for the Customer Service Representative position(s) held by Plaintiff on any interim or

DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                          7

                                                                                                              APP 007
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                      Page 10 of 66 PageID 171



temporary basis and/or to which Plaintiff requested being transferred, including by stating which such
certification, license, or degree AeroCare contends Plaintiff did not possess at the time of her
termination.

ANSWER: Defendant objects to the interrogatory on the grounds that it is argumentative and
assumes that Defendant contended that the Customer Service Representative position requires a
degree. Defendant will make the job description for a Customer Service Representative available
for inspection and copying in its production. Accordingly, the burden of ascertaining a further
answer to the interrogatory is substantially the same for Plaintiff as Defendant.

        Subject to and without waiving the forgoing objection(s), there are no certification,
licenses, or degrees required for the Customer Service Representative Position.


INTERROGATORY NO. 15:                    State all unfilled, open, and/or available job titles and job
positions at AeroCare in March and April 2019 and for each one, (a) provide any and all work locations
for the positions, associated job descriptions, and required certificates, licenses or degrees for the
positions; and (b) identify the candidates selected for interviewing to fill the position and the candidates
selected for the position.

ANSWER: Defendant objects to this interrogatory on the grounds that it is overly broad, unduly
burdensome, is not reasonably limited to the facility at issue. Because Defendant has multiple
locations across the country and the interrogatory seeks “all unfilled, open, and/or available job
titles and job positions,” the interrogatory seeks irrelevant information not reasonably calculated
to lead to the discovery of admissible evidence. Defendants further object to the interrogatory
because it is violative of the privacy rights of individuals not a party to this lawsuit.

        Subject to and without waiving the forgoing objection(s), there was one open Customer
Service Representative position at the Granbury, Texas location in April 2019. Erin Smith was
selected for the position.


INTERROGATORY NO. 16:                     For each job title and job position listed in Interrogatory
No. 17, state the persons responsible for determining the potential candidates for the positions as well
as the candidates selected for the positions, describe the processes and procedures by which the persons
selected candidates for the positions, and state the date(s) on which each such activity occurred.

ANSWER: Defendant objects to the interrogatory on the grounds that requesting the
description of the “process and procedures” is obtainable from other sources which are more
convenient or less expensive, e.g. depositions. Defendant further objects to the interrogatory as it
is temporally overbroad.

        Subject to and without waiving the forgoing objections, since March 2019, the applicable
Location Managers assist Vicki Bennett-Cranford review Customer Service Representative
applications from Indeed and interview potential candidates. The following Location Managers
assisted Vicki Bennett-Cranford interview potential candidates: Cathy Woolbright (Granbury,


DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                           8

                                                                                                               APP 008
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 11 of 66 PageID 172



Texas), Gerturdes (“Chalo”) Landeros (Fort Worth, Texas), Lisa Disheroon (Sanger, Texas), and
James Thomas (Dallas, Texas).

        When selecting individuals to interview, Vicki Bennet-Cranford and the applicable
Location Manager considered whether the applicants have office experience, whether they have
experience with EMR programs, whether they have experience in the medical field, among other
things. Vicki Bennett-Cranford is responsible for the ultimate hiring decisions of the Customer
Service Representative position. Brandi Bishop (Née Hiemenz) was hired on April 1, 2019, Erin
Smith was hired on April 19, 2019, Susan Bunce was hired on June 19, 2019 to serve as Customer
Service Representatives for the Granbury, Texas location. Ernestina Romo was hired on April 8,
2019 and Sonia Chavera was hired on May 1, 2019 to serve as Customer Service Representative
for the Dallas, Texas location. Adrienne Tatum was hired on April 15, 2019 to be a Customer
Service Representative for the Sanger, Texas location. Holly Rodgers was hired on April 15, 2019,
Ashley Kieke was hired on May 7, 2019 for the Customer Service Representative position at the
Fort Worth, Texas location.


INTERROGATORY NO. 17:                Identify all persons hired for a            Customer    Service
Representative role from March 1, 2019, to the present.

ANSWER: Defendant objects to this interrogatory on the grounds that it is overly broad, unduly
burdensome, is not reasonably limited to the facility at issue. Because Defendant has multiple
locations across the country, and the interrogatory seeks irrelevant information not reasonably
calculated to lead to the discovery of admissible evidence.

       Subject to and without waiving the forgoing objection(s), Defendant refers Plaintiff to its
answer to the preceding interrogatory for those hired by Vicki Bennett-Cranford from March 2019-
June 2019.


INTERROGATORY NO. 18:                   Identify any journals, notes, tape recordings, photographs,
emails, text messages, or other such memoranda of any meetings, events, conversations, or other
communications concerning the factual allegations in Plaintiff’s Petition or in your answers to these
Interrogatories, including: (a) when, where, and by whom each such journal, note, tape recording,
photograph, email, text message, or other memorandum was made; (b) the identity of all persons who
were present, a party to, and/or witnessed each such meeting, conversation, or communication; and (c)
the identity of the person(s) having custody of each such note, tape recording, photograph, or other
memorandum.

ANSWER: Defendant objects to this interrogatory on the grounds that the interrogatory is
beyond the scope of the Federal Rules of Civil Procedure given Plaintiff’s definition of “identify.”
Requesting Defendant to identify any written or oral conversation concerning the factual
allegations in Plaintiff’s petition is overly broad and unduly burdensome. Defendant will make
any non-privileged written material relevant to the factual allegation in Plaintiff’s petition
available for inspection and copying in its production. Accordingly, the burden of ascertaining a
further answer to the interrogatory is substantially the same for Plaintiff as Defendant. Defendant


DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                    9

                                                                                                        APP 009
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                         Page 12 of 66 PageID 173



further objects on the basis that the request to identify all written and oral communication is
obtainable from other sources which are more convenient or less expensive, e.g. depositions.

INTERROGATORY NO. 19:                     If any document concerning Plaintiff’s claims and/or your
defenses in this lawsuit is no longer in your possession, custody, or control, or has been lost, misplaced,
or destroyed, identify each such document and briefly describe why each document is no longer in
your possession, custody, or control and/or how, when, and by whom it was lost, misplaced, or
destroyed. Please refer to the definition of "Identify" set forth above.

ANSWER:          None.


INTERROGATORY NO. 20:                   Plaintiff has sent Requests for Production to you. For each
Request for Production, identify each and every document that you have withheld or plan to withhold
from production under any claim of a privilege, exemption, or immunity from discovery. For each such
document or thing, state the specific privilege, exemption, or immunity from discovery relied upon.

ANSWER: Defendant objects to this interrogatory on the grounds it seeks to impose burdens
and obligation on defendant which are different from and more detailed and onerous than those
contained in Federal R. Civ. P. 26(b)(5)(A).

       Subject to and without waiving the forgoing objection(s), Defendant is withholding some
emails exchange regarding Plaintiff’s discharge on the basis of the attorney client privilege.


INTERROGATORY NO. 21:                    Identify each person with whom you have consulted in this case
on expert or specialized matters, and whom you do not expect to be called as a witness at trial (a
"consulting expert") if the consulting expert’s opinions or impressions have been reviewed by or
discussed with any testifying expert. For each such consulting expert identified, state in detail the subject
matter of his or her consultation, the mental impressions and opinions held by the consulting expert, and
the facts known to the consulting expert (regardless of when the factual information was acquired) which
relate to or form the basis of the mental impressions and opinions held by the consulting expert.

ANSWER: Defendant objects to this interrogatory on the grounds that it is overly broad and
unduly burdensome. Requiring Defendant to “state in detail the subject matter of the consultation”
and “facts known to the consulting expert” is beyond the permissible scope of discovery under
Federal R. Civ. P. 26.

        Subject to and without waiving the foregoing objection(s), none.




DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                                           10

                                                                                                                APP 010
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 13 of 66 PageID 174



DATED: July 6, 2020                              Respectfully submitted,

                                                 By: /s/ Paul E. Hash
                                                     Paul E. Hash, Lead
                                                     State Bar No. 09198020
                                                     Paul.Hash@jacksonlewis.com
                                                     Shelby M. Broaddus
                                                     State Bar No. 24096209
                                                     Shelby.Broaddus@jacksonlewis.com

                                                     JACKSON LEWIS P.C.
                                                     500 N. Akard, Suite 2500
                                                     Dallas, Texas 75201
                                                     Phone: (214) 520-2400
                                                     Facsimile: (214)-520-2008

                                                 ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        On July 6, 2020, I submitted the foregoing document via electronic mail. I hereby certify
that I have served all counsel of record by electronic mail including the following:

                  Jennifer Spencer
                  James E. Hunnicutt
                  M. Neal Bridges
                  Jackson Spencer PLLC
                  Three Forest Plaza
                  12221 Merit Drive, Suite 160
                  Dallas, Texas 75251

                                                       /s/ Paul E. Hash
                                                       Paul E. Hash
4837-9521-4269, v. 1




DEFENDANT’S FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFF’S FIRST SET OF
INTERROGATORIES                                                                               11

                                                                                                    APP 011
     Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                                     EXHIBIT
                                                                  Page 14 of 66 PageID 175

                                                                                                      B
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

TONYA CHAMBERS,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §    CIVIL ACTION NO. 4:19-CV-000987
                                                 §
AEROCARE HOLDINGS INC.                           §
                                                 §
                Defendant.                       §

                   DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST
                           REQUEST FOR PRODUCTION

TO:      Plaintiff, Tonya Chambers, by and through her attorney of record, Jennifer Spencer, James
         E. Hunnicutt, and M. Neal Bridges, Jackson Spencer PLLC, Three Forest Plaza, 12221
         Merit Drive, Suite 160, Dallas, Texas 75251.

         Defendant AeroCare Holdings Inc. responds to Plaintiff’s First Request for Production as

follows:

                                    GENERAL OBJECTIONS

         Defendant asserts the following objections to the Requests and incorporates them into each

response as if set forth fully therein:

         1.     Defendant objects to the Requests to the extent they impose on Defendant

obligations inconsistent with or in addition to any agreed scheduling order governing these

proceedings or the Federal Rules of Civil Procedure (the “Rules”).

         2.     Defendant objects to the Requests to the extent they seek documents not within its

possession, custody, or control.

           3.   Defendant objects to the Requests to the extent they seek documents containing

information subject to the attorney-client or attorney work product privileges or information that

is otherwise privileged or protected and not subject to discovery.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                  Page 1

                                                                                                      APP 012
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 15 of 66 PageID 176



        4.     Defendant objects to the Requests to the extent they seek documents containing

information unrelated to the claims alleged in this matter. Any such request is overbroad and seeks

information that is irrelevant and/or not proportional to the needs of the case.

        5.     With respect to Plaintiff’s requests for production of electronically stored

information (“ESI”), Defendant will make reasonable, good faith, proportionate efforts as required

under the Rules, including, without limitation, Rule 26(g)(1)(B)(iii), to locate and produce non-

privileged documents that are responsive to Plaintiff’s requests. The ESI will be produced as it is

kept in the usual course of business rather than organized and labeled to correspond to the

categories of Plaintiffs requests. The format of production of the ESI will be the form in which it

is ordinarily maintained, or in a reasonably useable form or forms. We would be glad to meet and

confer if you have any questions or would like to discuss further how such costs may be avoided

or limited, as well as what specifications would be required for production of such ESI. Defendant

also generally objects to the request for production of ESI to the extent it requires recovery of ESI

from sources that are not reasonably accessible on the basis of the undue burden and expense

entailed. This objection includes any request for responsive documents that may be located in

archives and backup systems, or that must be forensically retrieved from computer hard drives,

etc. The retrieval, review and production of such not reasonably accessible ESI would interfere

with the just, speedy and inexpensive determination of this proceeding.

       6.       Defendant objects to the Requests to the extent they seek confidential information

regarding third parties on the basis that this disclosure would unduly invade the legitimate privacy

interests of such third parties who are not parties to this litigation. Defendant further objects to the

Requests to the extent they seek information that is private, sensitive, confidential, or proprietary

and/or trade secrets information regarding Defendant or any third parties. Defendant will only



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                      Page 2

                                                                                                           APP 013
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 16 of 66 PageID 177



produce such information, if not otherwise objected to, pursuant to the -Willis of an appropriate

protective order.

       Defendant’s objections and responses to the Requests reflect Defendant’s best present

knowledge based on review and investigation of the facts to date. This review and investigation is

continuing, and Defendant reserves the right to amend and supplement its responses as additional

information may warrant.

       OBJECTIONS AND RESPONSES TO SPECIFIC DOCUMENT REQUESTS

       Defendant incorporates by reference its General Objections into each of the Responses set

forth below.


REQUEST FOR PRODUCTION NO. 1: All documents relating or referring to Plaintiff’s
allegations in her Original Petition.


RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects on
the grounds that it is vague, overly broad, and unduly burdensome. Defendant also objects to this
request on the basis that it exceeds the permissible scope of discovery by seeking core work
product—the request for “all documents” necessarily includes attorney memoranda,
correspondence, etc.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 2: All documents relating or referring to statements or
allegations made in Defendant’s Disclosures.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects on
the grounds that it is vague, overly broad, and unduly burdensome. Defendant also objects to this
request on the basis that it exceeds the permissible scope of discovery by seeking core work
product—the request for “all documents” necessarily includes attorney memoranda,
correspondence, etc.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                 Page 3

                                                                                                     APP 014
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 17 of 66 PageID 178




REQUEST FOR PRODUCTION NO. 3:                Plaintiff's complete personnel file.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 4: All documents relating or referring to Plaintiff's
compensation and benefits as an employee of Defendant.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 5: All performance reviews relating or referring to
Plaintiff.

RESPONSE: All responsive documents have been produced.


REQUEST FOR PRODUCTION NO. 6: All written warnings, complaints, and/or reprimands
provided to Plaintiff during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 7:                All documents and communications relating to the
decision to terminate Plaintiff.

RESPONSE: Defendant objects to this request to the extent it exceeds the permissible scope of
discovery by seeking core work product and documents protected by the attorney client privilege.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 8: All documents and communications relating to the
decision to deny Plaintiff’s reasonable accommodation requests.

RESPONSE: Defendant objects to this request on the grounds that is assumes facts not yet proven
to be true i.e. Defendant denied all requests for accommodation and all accommodations requested
were reasonable.



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                               Page 4

                                                                                                   APP 015
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 18 of 66 PageID 179



      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.

REQUEST FOR PRODUCTION NO. 9: All documents and communications relating to the
decision to deny Plaintiff the opportunity to transfer to another position within AeroCare from all
times beginning on January 1, 2018, through present date.


RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 10: All job applications submitted to Plaintiff.

RESPONSE: All responsive documents have been produced.


REQUEST FOR PRODUCTION NO. 11: All communications between Defendant and any
governmental entity regarding Plaintiff from all times beginning on January 1, 2018, through
present date.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
further objects because the request is not limited to discussions with governmental entities
regarding the subject matter of Plaintiff’s claims. Accordingly, the request is overbroad and
unduly burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 12: Defendant's document preservation and/or ESI
retention policies, if any.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
also objects because the request is not limited to any remotely relevant time frame. Defendant
further objects because the request is not limited to Plaintiff’s work location and therefore seeks
company-wide discovery. Accordingly, the request is overbroad and unduly burdensome.


REQUEST FOR PRODUCTION NO. 13: All documents relating to Plaintiff's 401K, medical,
dental, vision, pension and/or retirement benefits.

RESPONSE: Defendant objects to the request because given the length of Plaintiff’s
employment, the request is not limited to a reasonable relevant time frame.



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                  Page 5

                                                                                                      APP 016
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 19 of 66 PageID 180



      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 14: All documents relating to costs associated with
Plaintiff's 401K, medical, dental, vision or any other benefits from all times beginning on January
1, 2018, through present date.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request which calls for all documents related to Plaintiff’s benefits.
Defendant further objects to this request on the grounds that it fails to describe with reasonable
particularity the items or categories of items requested.

       Subject to and without waiving the forgoing objections all responsive documents have been
produced.


REQUEST FOR PRODUCTION NO. 15: All documents relating to any complaints made by
any employee/agent of Defendant relating to Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 6.


REQUEST FOR PRODUCTION NO. 16: All documents relating to any complaints and
grievances made by Plaintiff, including any investigation notes/decision from all times beginning
on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 17: Defendant's anti-discrimination and anti-retaliation
policies, if any, that applied to Plaintiff's employment with Defendant from all times beginning on
January 1, 2018, through present date.

RESPONSE: All responsive documents have been produced.


REQUEST FOR PRODUCTION NO. 18: Defendant's employment policies and procedures
that applied to Plaintiff's employment with Defendant, including without limitation, employment
manuals and progressive discipline policies from all times beginning on January 1, 2018, through
present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.

DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 6

                                                                                                        APP 017
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 20 of 66 PageID 181



REQUEST FOR PRODUCTION NO. 19: All organizational charts for Defendant from
February 2002 to the present.

RESPONSE: Defendant also objects because the request is not limited to a reasonably relevant
time frame. Defendant also objects to the request on the grounds that it is overbroad and unduly
burdensome.

      Subject to, and without waiving these objections, Defendant has produced all responsive
documents.


REQUEST FOR PRODUCTION NO. 20: All communications between Cathy Woolbright
and any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that merely
mentions Plaintiff regardless of whether the communication relates to Plaintiff’s allegations or
Defendant’s defenses in this suit. Defendant also objections to the request on the grounds that it
is not reasonably calculated to lead to the discovery of admissible evidence. Defendant further
objects on the grounds that it lacks specificity and fails to describe with reasonable particularity
the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 21: All communications between Cathy Woolbright
and Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Cathy Woolbright regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 22: All communications between Lisa Disheron and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                  Page 7

                                                                                                       APP 018
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 21 of 66 PageID 182



RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that merely
mentions Plaintiff regardless of whether the communication relates to Plaintiff’s allegations or
Defendant’s defenses in this suit. Defendant also objections to the request on the grounds that it is
not reasonably calculated to lead to the discovery of admissible evidence. Defendant further
objects on the grounds that it lacks specificity and fails to describe with reasonable particularity
the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 23: All communications between Lisa Disheron and
Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Lisa Disheron regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 24: All communications between Vicki Cranford and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that merely
mentions Plaintiff regardless of whether the communication relates to Plaintiff’s allegations or
Defendant’s defenses in this suit. Defendant also objections to the request on the grounds that it is
not reasonably calculated to lead to the discovery of admissible evidence. Defendant further
objects on the grounds that it lacks specificity and fails to describe with reasonable particularity
the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 25: All communications between Vicki Cranford and
Plaintiff from all times beginning on January 1, 2018, through present date.



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 8

                                                                                                        APP 019
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 22 of 66 PageID 183



RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Vicki Cranford regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 26: All communications between Shannon Morse and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that merely
mentions Plaintiff regardless of whether the communication relates to Plaintiff’s allegations or
Defendant’s defenses in this suit. Defendant also objections to the request on the grounds that it is
not reasonably calculated to lead to the discovery of admissible evidence. Defendant further
objects on the grounds that it lacks specificity and fails to describe with reasonable particularity
the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 27: All communications between Shannon Morse and
Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE:          Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Shannon Morse regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 28: All documents and/or communications sent or
received by Defendant referring or relating to Plaintiff or her employment with Defendant from
all times beginning on January 1, 2018, through present date.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 9

                                                                                                        APP 020
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 23 of 66 PageID 184



RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that merely
mentions Plaintiff regardless of whether the communication relates to Plaintiff’s allegations or
Defendant’s defenses in this suit. Defendant also objections to the request on the grounds that it is
not reasonably calculated to lead to the discovery of admissible evidence. Defendant further
objects on the grounds that it lacks specificity and fails to describe with reasonable particularity
the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 29: All job descriptions for any position held by
Plaintiff during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 30: All job descriptions for any interim position held by
Plaintiff during her employment with Defendant.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request which calls for all job descriptions held by plaintiff.


REQUEST FOR PRODUCTION NO. 31: All job descriptions for any position for which
Plaintiff received training during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 32: All job descriptions for any position for which
Plaintiff provided training during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.

REQUEST FOR PRODUCTION NO. 33: All training materials provided by Defendant to
Plaintiff.

RESPONSE: Defendant refers Plaintiff to a copy of her Med U Transcript of trainings she
completed with Defendant. Defendant has requested copies of its trainings from its third party
training administrator and will supplement its production upon receipt.




DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                  Page 10

                                                                                                        APP 021
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 24 of 66 PageID 185



REQUEST FOR PRODUCTION NO. 34: All training materials created by Plaintiff.

RESPONSE: After diligent search, no documents are responsive to this request.


REQUEST FOR PRODUCTION NO. 35: All instructions provided by Defendant to Plaintiff
regarding her job position(s).

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. Defendant on the grounds that this request is not limited to any remotely relevant
time frame considering Plaintiff was employed by Defendant for nearly seventeen years.
Defendant also objections to the request on the grounds that it is not reasonably calculated to lead
to the discovery of admissible evidence. Defendant further objects on the grounds that it lacks
specificity and fails to describe with reasonable particularity the items or categories of items
requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 36: All documents regarding instructions provided by
Defendant to Plaintiff regarding her interim job position(s).

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request. Defendant accordingly adopts and incorporates the
objections stated in Request for Production No. 35.


REQUEST FOR PRODUCTION NO. 37: All schedules provided by Defendant to Plaintiff,
including schedules referencing Plaintiff's job position(s), interim job position(s) or training
schedule(s) from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 38: All documents evidencing, referring to, or relating
to training received by Plaintiff.

RESPONSE: Defendant has produced all responsive documents. Defendant specifically refers
Plaintiff to a copy of her Med U Transcript of trainings she completed with Defendant.


REQUEST FOR PRODUCTION NO. 39: All documents evidencing, referring to, or relating
to Plaintiff's training of other employees.

RESPONSE: After a diligent search, no documents are responsive to this request.

DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                 Page 11

                                                                                                       APP 022
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 25 of 66 PageID 186



REQUEST FOR PRODUCTION NO. 40: All documents evidencing, referring to, or relating
to available job positions at AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because the
request is not limited to Plaintiff’s work location, the requests seeks company-wide discovery.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to the Region in which Plaintiff worked.


REQUEST FOR PRODUCTION NO. 41: All job descriptions for available positions at
AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because the
request is not limited to Plaintiff’s work location, the requests seeks company-wide discovery.

      Subject to, and without waiving these objections, a copy of the job description for the
Customer Service Representative position has been produced. .


REQUEST FOR PRODUCTION NO. 42: All job applications submitted for available
positions at AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because
the request is not limited to Plaintiff’s work location, the requests seeks company-wide discovery.
Defendant further objects to the request on the grounds that it violates the privacy rights of those
not a party to this lawsuit.


REQUEST FOR PRODUCTION NO. 43: All documents evidencing, referring to, or relating
to the process by which Defendant selected potential candidates for available job positions at
AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested. Defendant objects to this
request as overbroad and unduly burdensome. Because the request is not limited to Plaintiff’s work
location, the requests seeks company-wide discovery. Defendant further objects to the request on
the grounds that it is vague.

       Subject to, and without waiving these objections, none.


REQUEST FOR PRODUCTION NO. 44: All documents evidencing, referring to, or relating
to the potential candidates selected by Defendant to fill available job positions at AeroCare
throughout March, April, and May 2019.



DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                 Page 12

                                                                                                       APP 023
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                  Page 26 of 66 PageID 187



RESPONSE: Defendant objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested. Defendant objects to this
request as overbroad and unduly burdensome. Because the request is not limited to Plaintiff’s work
location, the requests seeks company-wide discovery.


REQUEST FOR PRODUCTION NO. 45: All documents evidencing, referring to, or relating
to the process by which Defendant filled available job positions at AeroCare throughout March,
April, and May 2019.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 43. Accordingly, Defendant adopts and incorporates
its objections to request for production no. 43.


REQUEST FOR PRODUCTION NO. 46: All documents evidencing, referring to, or relating
to the candidates selected by Defendant to fill available job positions at AeroCare throughout
March, April, and May 2019.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 44. Accordingly, Defendant adopts and incorporates
its objections to request for production no. 44.


REQUEST FOR PRODUCTION NO. 47: Cathy Woolbright's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings, complaints,
or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly burdensome
and harassing, and the burden or expense of the proposed discovery outweighs its likely benefit,
taking into account the needs of the case, the amount in controversy, the parties’ resources, and
the importance of the issues at stake in the litigation. Defendant also objects to this request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 48: Lisa Disheron's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings, complaints,
or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.

DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 13

                                                                                                         APP 024
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                  Page 27 of 66 PageID 188



Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly burdensome
and harassing, and the burden or expense of the proposed discovery outweighs its likely benefit,
taking into account the needs of the case, the amount in controversy, the parties’ resources, and
the importance of the issues at stake in the litigation. Defendant also objects to this request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 49: Vicki Cranford's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings, complaints,
or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly burdensome
and harassing, and the burden or expense of the proposed discovery outweighs its likely benefit,
taking into account the needs of the case, the amount in controversy, the parties’ resources, and
the importance of the issues at stake in the litigation. Defendant also objects to this request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 50: Shannon Morse's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings, complaints,
or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly burdensome
and harassing, and the burden or expense of the proposed discovery outweighs its likely benefit,
taking into account the needs of the case, the amount in controversy, the parties’ resources, and
the importance of the issues at stake in the litigation. Defendant also objects to this request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.




DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 14

                                                                                                         APP 025
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                  Page 28 of 66 PageID 189



REQUEST FOR PRODUCTION NO. 51: The personnel file for each person identified in
response to Interrogatory Nos. 1 or 8 propounded by Plaintiff to Defendant, including all
performance evaluations , write-ups, warnings, complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individuals’ personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly burdensome
and harassing, and the burden or expense of the proposed discovery outweighs its likely benefit,
taking into account the needs of the case, the amount in controversy, the parties’ resources, and
the importance of the issues at stake in the litigation. Defendant also objects to this request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 52: All documents relating to communications sent to
or received from any employee or agent of AeroCare regarding Plaintiff from all times beginning
on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects to
the request on the ground that is unduly broad, unduly burdensome, and harassing, and the burden
or expense of the proposed discovery outweighs its likely benefit, taking into account the needs of
the case, the amount in controversy, the parties’ resources and importance of the issues at state in
the litigation. Defendant also objects on the grounds that the request is not reasonably calculated
to lead to the discovery of admissible evidence. Finally, Defendant objects on the grounds that the
request calls for documents that are protected based on attorney client privilege.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 53: All documents/communications sent to or
received from Plaintiff relating Plaintiff, her injuries, disability, medical condition, ability
to return to work, and/or restrictions on her return to work from all times beginning on
January 1, 2018, through present date.

RESPONSE: Defendant objects to this request on the grounds that it is impermissibly
argumentative by assuming facts which are not true, i.e., that Plaintiff is disabled. Defendant
further objects to this request on the grounds that it fails to describe with reasonable particularity
the items or categories of items requested.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                   Page 15

                                                                                                         APP 026
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 29 of 66 PageID 190




REQUEST FOR PRODUCTION NO. 54: All documents relating to any affirmative defenses
asserted by Defendant.

RESPONSE: Defendant further objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects to
the request on the grounds that it is overly broad and unduly burdensome.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 55: All documents obtained from any third-parties
informally, by subpoena and/or via depositions upon written questions and related to this lawsuit.

RESPONSE: Defendant objects to the request on grounds the party seeking the discovery has had
ample opportunity by discovery in the action to obtain the information or documents sought.
Further, the requested discovery is obtainable from other sources which are more convenient, less
burdensome, or less expensive, e.g., Plaintiff can order copies of any such documents directly from
the court reporter or records retrieval service involved by paying the usual and customary fees for
such services and copies,


REQUEST FOR PRODUCTION NO. 56: All documents relating to any experts retained by
Defendant for the purposes of defending any of the allegations made by Plaintiff and/or supporting
any affirmative defenses asserted by AeroCare.

RESPONSE: Defendant objects to this request on the grounds that it exceed the permissible scope
of discovery under the Federal Rules of Civil Procedure. Defendant further objects to this request
on the grounds that it fails to describe with reasonable particularity the items or categories of items
requested.


REQUEST FOR PRODUCTION NO. 57: All documents and materials prepared by or for an
expert used for consultation when that person's opinions or impression have been reviewed, either
in whole or in part, by an expert who may be called to testify in this case.

RESPONSE: Defendant will produce the relevant documents, if any, at a mutually convenient
time and place.


REQUEST FOR PRODUCTION NO. 58: All correspondence to and/or from the Texas
Workforce Commission and/or the EEOC discussing or referring to Plaintiff.

RESPONSE: Defendant will produce the relevant documents, if any, at a mutually convenient
time and place.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                    Page 16

                                                                                                          APP 027
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 30 of 66 PageID 191



REQUEST FOR PRODUCTION NO. 59: Documents supporting or evidencing any after-
acquired evidence of wrongdoing by Plaintiff that would have resulted in the termination of her
employment.

RESPONSE: Defendant further objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.

        Defendant specifically refers Plaintiff to a previously produced incident report regarding
Plaintiff’s improper set up of a patient’s oxygen tank discovered after her discharge.


REQUEST FOR PRODUCTION NO. 60: All documents discussing or referring to any
communication identified or referenced in your answers to any interrogatory propounded by
Plaintiff to Defendant.

RESPONSE: Defendant objects to this request on the grounds that it exceeds the permissible
scope of discovery by seeking core work product—i.e. documents “merely referring to any
communication identified or referenced” in the interrogatory responses.


REQUEST FOR PRODUCTION NO. 61: All documents relating to and/or utilized to provide
answers to any interrogatory propounded by Plaintiff to Defendant.

RESPONSE: Defendant objects to this request on the grounds that it exceeds the permissible
scope of discovery to the extent it seeks core work product.


REQUEST FOR PRODUCTION NO. 62: All policies and procedures utilized by AeroCare
regarding accommodating employee disabilities from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects because the request is not limited to Plaintiff’s work location and
therefore seeks company-wide discovery. Accordingly, the request is overbroad and unduly
burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 63: All                   policies   and    procedures       regarding
accommodations discussed with or made available to Plaintiff with respect to her disabilities from
all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects because the request is not limited to Plaintiff’s work location
and therefore seeks company-wide discovery. Accordingly, the request is overbroad and unduly
burdensome.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                Page 17

                                                                                                     APP 028
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 31 of 66 PageID 192



      Subject to, and without waiving these objections, Defendant refers Plaintiff to a copy of its
accommodation policy contained in its employee handbook.


REQUEST FOR PRODUCTION NO. 64: All                   policies    and     procedures    regarding
accommodations available to injured or ill employees from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant further objects because the request is not limited to Plaintiff’s work
location and therefore seeks company-wide discovery. Accordingly, the request is overbroad and
unduly burdensome.

      Subject to, and without waiving these objections, Defendant refers Plaintiff to a copy of its
accommodation policy contained in its employee handbook .


REQUEST FOR PRODUCTION NO. 65: All policies and procedures regarding placing
employees on medical leave from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant further objects because the request is not limited to Plaintiff’s work
location and therefore seeks company-wide discovery. Accordingly, the request is overbroad and
unduly burdensome.

       Subject to, and without waiving these objections, Defendant refers Plaintiff to a copy of its
leave polices contained in its employee handbook .


REQUEST FOR PRODUCTION NO. 66: All documents relating to injury and/or medical
condition of Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 67: All documents reflecting why Plaintiff was not
offered the chance to switch job positions from all times beginning on January 1, 2018, through
present date, including in March and April 2019.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving this objection, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 68: All documents reflecting why Plaintiff was not
offered accommodations for her disability, including in March and April 2019.

DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                 Page 18

                                                                                                       APP 029
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 32 of 66 PageID 193



RESPONSE: Defendant objects to this request on the grounds that it is impermissibly
argumentative by assuming facts which are not true, i.e., Plaintiff was not offered accommodation
and that she was disabled.

      Subject to, and without waiving this objection, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 69: All documents related or referring to Plaintiff's
medical condition and/or disability occurring while she was working for AeroCare.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 70: All documents evidencing, related to, or referring to
releases and/or notices received from Plaintiff’s doctor and/or surgeon.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 71: All documents evidencing, related to, or referring to
every Charge of Discrimination filed against Defendant that was filed with the Texas Workforce
Commission and/or the Equal Employment Opportunity Commission, whether later withdrawn still
open, or closed.

RESPONSE: Defendant objects to this request on the grounds that it is overly broad and unduly
burdensome. Defendant further objects to the request on the grounds that it seeks documents that
are not relevant and not reasonably calculated to lead to the discovery of admissible evidence. The
request is not limited to any remotely relevant time frame, to the subject matter of plaintiff’s
lawsuit, to her work location, or the individuals involved in her employment decisions.

        Subject to, and without waiving this objection, Defendant will produce charges limited to
plaintiff’s work location and the subject matter of her lawsuit at a mutually convenient time and
place, if any.

REQUEST FOR PRODUCTION NO. 72: All documents sufficient to show Defendant's net
worth.

RESPONSE: Defendant further objects to this request as premature because Plaintiff is only
entitled to discovery of net worth at the time of trial. In re Voluntary Purchase Groups, Inc.
Litigation, 2004 U.S. Dist. LEXIS 977, at *1 (N.D. Tex. 2004) (“where punitive damages are
claimed a jury is entitled to consider a wrongdoer’s current net worth”) (emphasis in original);
Defendant further objects to this request on the grounds that it is not reasonably calculated to lead
to the discovery of admissible evidence. Defendant also objects to the request on the grounds that
it is overly broad, and the burden or expense of the proposed discovery outweighs its likely bene-

DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                  Page 19

                                                                                                        APP 030
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 33 of 66 PageID 194



fit, considering the needs of the case, the amount in controversy, the parties’ resources, the
importance of the issues at stake in the litigation.


REQUEST FOR PRODUCTION NO. 73: All policies and procedures of Defendant regarding
leave due to a disability or other medical purposes.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
also objects because the request is not limited to any remotely relevant time frame. Defendant
further objects because the request is not limited to Plaintiff’s work location and therefore seeks
company-wide discovery. Accordingly, the request is overbroad and unduly burdensome.

       Subject to, and without waiving these objections, Defendant refers Plaintiff to a copy of its
leave polices contained in its employee handbook


REQUEST FOR PRODUCTION NO. 74: All notices or other communications Defendant
sent to Plaintiff regarding medical or disability-related leave.

RESPONSE: Defendant refers Plaintiff to a copy of its leave polices contained in its employee
handbook


REQUEST FOR PRODUCTION NO. 75: All diaries, journals, notes, calendars, appointment
books, compilations, summaries, or chronologies of events kept by Defendant or any employee of
Defendant regarding or mentioning Plaintiff.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
further objects because the request is not limited to any remotely relevant time frame considering
the length of Plaintiff’s employment. Defendant also objects on the grounds that the request is
overly broad and unduly burdensome.

       Subject to and without waiving the forgoing objections, all responsive documents have
been produced. Defendant specifically refers Plaintiff to Shannon Morse’s handwritten interview
summaries regarding Plaintiff’s request to transfer to the Customer Service Position in March of
2018.


REQUEST FOR PRODUCTION NO. 76: All bills, invoices, statements, or other requests for
payment, together with all attachments and supporting documentation, reflecting charges for the
time or service of any expert who you expect to call to testify at any trial of this matter.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually convenient
time and place, if any.


DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                 Page 20

                                                                                                       APP 031
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                     Page 34 of 66 PageID 195




REQUEST FOR PRODUCTION NO. 77: All contracts or other written agreements entered
into by and between you and any expert who you expect to call to testify at any trial of this matter.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually convenient
time and place, if any.


REQUEST FOR PRODUCTION NO. 78: All documents or statements, affidavits, transcripts,
testimony, or other documents, sworn or unsworn, which you believe constitute evidence of any
admission or statement against interest of Plaintiff.

RESPONSE: Defendant objects to the request on grounds the party seeking the discovery has
ample opportunity by discovery in the action to obtain the information or documents sought—i.e.
Plaintiff must obtain deposition transcripts directly from the court reporter upon the payment of a
reasonable charge and not from opposing counsel.

        Subject to, and without waiving this objection, none.


REQUEST FOR PRODUCTION NO. 79: All documents supporting any contention by you
that Plaintiff was unable to perform the essential functions of her job with or without
accommodation.

RESPONSE: Defendant has produced all responsive documents. Defendant specifically refers
Plaintiff to the physician’s note restricting Plaintiff’s ability to lift and the job descriptions for the
Service Technician and Customer Service Representative positions detailing the essential lifting
requirements of the positions


REQUEST FOR PRODUCTION NO. 80: All documents supporting any contention by you
that lifting 30 or more pounds was an essential function of Plaintiff’s job.

RESPONSE: Defendant will produce plaintiff’s job description at a mutually convenient time
and place, if any.

REQUEST FOR PRODUCTION NO. 81: All documents supporting any contention by you
that working more than 40 hours per week was an essential function of Plaintiff's job.

RESPONSE: Defendant has produced all responsive documents.




DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                                       Page 21

                                                                                                             APP 032
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 35 of 66 PageID 196



DATED: June 6, 2020                              Respectfully submitted,

                                                 By: /s/ Paul E. Hash
                                                     Paul E. Hash, Lead
                                                     State Bar No. 09198020
                                                     Paul.Hash@jacksonlewis.com
                                                     Shelby M. Broaddus
                                                     State Bar No. 24096209
                                                     Shelby.Broaddus@jacksonlewis.com

                                                     JACKSON LEWIS P.C.
                                                     500 N. Akard, Suite 2500
                                                     Dallas, Texas 75201
                                                     Phone: (214) 520-2400
                                                     Facsimile: (214)-520-2008

                                                 ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        On June 6, 2020, I submitted the foregoing document via electronic mail. I hereby certify
that I have served all counsel of record by electronic mail including the following:

                  Jennifer Spencer
                  James E. Hunnicutt
                  M. Neal Bridges
                  Jackson Spencer PLLC
                  Three Forest Plaza
                  12221 Merit Drive, Suite 160
                  Dallas, Texas 75251

                                                       /s/ Paul E. Hash
                                                       Paul E. Hash


4844-4841-3373, v. 2




DEFENDANT’S FIRST SUPPLEMENTAL RESPONSES
TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                                               Page 22

                                                                                                    APP 033
     Case 4:19-cv-00987-Y Document 12 Filed 08/27/20             Page 36 of 66 PageID 197EXHIBIT
                                                                                                     C
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

TONYA CHAMBERS,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:19-CV-000987
                                                 §
AEROCARE HOLDINGS INC.                           §
                                                 §
                Defendant.                       §

                   DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST
                           REQUEST FOR PRODUCTION

TO:      Plaintiff, Tonya Chambers, by and through her attorney of record, Jennifer Spencer,
         James E. Hunnicutt, and M. Neal Bridges, Jackson Spencer PLLC, Three Forest Plaza,
         12221 Merit Drive, Suite 160, Dallas, Texas 75251.

         Defendant AeroCare Holdings Inc. responds to Plaintiff’s First Request for Production as

follows:

                                    GENERAL OBJECTIONS

         Defendant asserts the following objections to the Requests and incorporates them into

each response as if set forth fully therein:

         1.     Defendant objects to the Requests to the extent they impose on Defendant

obligations inconsistent with or in addition to any agreed scheduling order governing these

proceedings or the Federal Rules of Civil Procedure (the “Rules”).

         2.     Defendant objects to the Requests to the extent they seek documents not within its

possession, custody, or control.

           3.   Defendant objects to the Requests to the extent they seek documents containing

information subject to the attorney-client or attorney work product privileges or information that

is otherwise privileged or protected and not subject to discovery.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                           Page 1

                                                                                                     APP 034
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 37 of 66 PageID 198



        4.     Defendant objects to the Requests to the extent they seek documents containing

information unrelated to the claims alleged in this matter. Any such request is overbroad and

seeks information that is irrelevant and/or not proportional to the needs of the case.

        5.     With respect to Plaintiff’s requests for production of electronically stored

information (“ESI”), Defendant will make reasonable, good faith, proportionate efforts as

required under the Rules, including, without limitation, Rule 26(g)(1)(B)(iii), to locate and

produce non-privileged documents that are responsive to Plaintiff’s requests. The ESI will be

produced as it is kept in the usual course of business rather than organized and labeled to

correspond to the categories of Plaintiffs requests. The format of production of the ESI will be

the form in which it is ordinarily maintained, or in a reasonably useable form or forms. We

would be glad to meet and confer if you have any questions or would like to discuss further how

such costs may be avoided or limited, as well as what specifications would be required for

production of such ESI. Defendant also generally objects to the request for production of ESI to

the extent it requires recovery of ESI from sources that are not reasonably accessible on the basis

of the undue burden and expense entailed. This objection includes any request for responsive

documents that may be located in archives and backup systems, or that must be forensically

retrieved from computer hard drives, etc. The retrieval, review and production of such not

reasonably accessible ESI would interfere with the just, speedy and inexpensive determination of

this proceeding.

       6.       Defendant objects to the Requests to the extent they seek confidential information

regarding third parties on the basis that this disclosure would unduly invade the legitimate

privacy interests of such third parties who are not parties to this litigation. Defendant further

objects to the Requests to the extent they seek information that is private, sensitive, confidential,




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                             Page 2

                                                                                                        APP 035
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 38 of 66 PageID 199



or proprietary and/or trade secrets information regarding Defendant or any third parties.
                                                                                                -
Defendant will only produce such information, if not otherwise objected to, pursuant to the

Willis of an appropriate protective order.

       Defendant’s objections and responses to the Requests reflect Defendant’s best present

knowledge based on review and investigation of the facts to date. This review and investigation

is continuing, and Defendant reserves the right to amend and supplement its responses as

additional information may warrant.

       OBJECTIONS AND RESPONSES TO SPECIFIC DOCUMENT REQUESTS

       Defendant incorporates by reference its General Objections into each of the Responses

set forth below.


REQUEST FOR PRODUCTION NO. 1: All documents relating or referring to Plaintiff's
allegations in her Original Petition.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects on
the grounds that it is vague, overly broad, and unduly burdensome. Defendant also objects to
this request on the basis that it exceeds the permissible scope of discovery by seeking core work
product—the request for “all documents” necessarily includes attorney memoranda,
correspondence, etc.

       Subject to, and without waiving these objections, Defendant will produce the
responsive documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 2: All documents relating or referring to statements
or allegations made in Defendant’s Disclosures.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects on
the grounds that it is vague, overly broad, and unduly burdensome. Defendant also objects to
this request on the basis that it exceeds the permissible scope of discovery by seeking core work
product—the request for “all documents” necessarily includes attorney memoranda,
correspondence, etc.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 3

                                                                                                    APP 036
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 39 of 66 PageID 200




REQUEST FOR PRODUCTION NO. 3:               Plaintiff's complete personnel file.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 4: All documents relating or referring to Plaintiff's
compensation and benefits as an employee of Defendant.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 5: All performance reviews relating or referring to
Plaintiff.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 6: All written warnings,                        complaints,   and/or
reprimands provided to Plaintiff during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 7:               All documents and communications relating to the
decision to terminate Plaintiff.

RESPONSE: Defendant objects to this request to the extent it exceeds the permissible scope of
discovery by seeking core work product and documents protected by the attorney client
privilege.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 8: All documents and communications relating to the
decision to deny Plaintiff’s reasonable accommodation requests.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                        Page 4

                                                                                                  APP 037
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 40 of 66 PageID 201



RESPONSE: Defendant objects to this request on the grounds that is assumes facts not yet
proven to be true i.e. Defendant denied all requests for accommodation and all accommodations
requested were reasonable.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 9: All documents and communications relating to
the decision to deny Plaintiff the opportunity to transfer to another position within AeroCare
from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 10: All job applications submitted to Plaintiff.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 11: All communications between Defendant and any
governmental entity regarding Plaintiff from all times beginning on January 1, 2018, through
present date.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
further objects because the request is not limited to discussions with governmental entities
regarding the subject matter of Plaintiff’s claims. Accordingly, the request is overbroad and
unduly burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 12: Defendant's document preservation and/or ESI
retention policies, if any.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
also objects because the request is not limited to any remotely relevant time frame. Defendant
further objects because the request is not limited to Plaintiff’s work location and therefore seeks
company-wide discovery. Accordingly, the request is overbroad and unduly burdensome.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                            Page 5

                                                                                                      APP 038
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 41 of 66 PageID 202



REQUEST FOR PRODUCTION NO. 13: All documents relating to Plaintiff's 401K,
medical, dental, vision, pension and/or retirement benefits.

RESPONSE: Defendant objects to the request because given the length of Plaintiff’s
employment, the request is not limited to a reasonable relevant time frame.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 14: All documents relating to costs associated with
Plaintiff's 401K, medical, dental, vision or any other benefits from all times beginning on
January 1, 2018, through present date.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request which calls for all documents related to Plaintiff’s
benefits. Defendant further objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.


REQUEST FOR PRODUCTION NO. 15: All documents relating to any complaints made by
any employee/agent of Defendant relating to Plaintiff from all times beginning on January 1,
2018, through present date.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 6.


REQUEST FOR PRODUCTION NO. 16: All documents relating to any complaints and
grievances made by Plaintiff, including any investigation notes/decision from all times beginning
on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 17: Defendant's anti-discrimination and anti-retaliation
policies, if any, that applied to Plaintiff's employment with Defendant from all times beginning
on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 18: Defendant's employment policies and procedures
that applied to Plaintiff's employment with Defendant, including without limitation, employment



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 6

                                                                                                    APP 039
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 42 of 66 PageID 203



manuals and progressive discipline policies from all times beginning on January 1, 2018, through
present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 19: All organizational charts for Defendant from
February 2002 to the present.

RESPONSE: Defendant also objects because the request is not limited to a reasonably relevant
time frame. Defendant also objects to the request on the grounds that it is overbroad and unduly
burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents, if any, at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 20: All communications between Cathy Woolbright
and any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that
merely mentions Plaintiff regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 21: All communications between Cathy Woolbright
and Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Cathy Woolbright regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 7

                                                                                                    APP 040
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 43 of 66 PageID 204



REQUEST FOR PRODUCTION NO. 22: All communications between Lisa Disheron and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that
merely mentions Plaintiff regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 23: All communications between Lisa Disheron and
Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Lisa Disheron regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 24: All communications between Vicki Cranford and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that
merely mentions Plaintiff regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 8

                                                                                                    APP 041
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 44 of 66 PageID 205



REQUEST FOR PRODUCTION NO. 25: All communications between Vicki Cranford and
Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication between
Plaintiff and Vicki Cranford regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 26: All communications between Shannon Morse and
any employee or third party regarding Plaintiff from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that
merely mentions Plaintiff regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 27: All communications between Shannon Morse and
Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE:           Defendant objects to this request to the extent that it is overly broad and
unduly burdensome. As drafted, this request requires the production of every communication
between Plaintiff and Shannon Morse regardless of whether the communication relates to
Plaintiff’s allegations or Defendant’s defenses in this suit. Defendant also objections to the
request on the grounds that it is not reasonably calculated to lead to the discovery of admissible
evidence. Defendant further objects on the grounds that it lacks specificity and fails to describe
with reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                           Page 9

                                                                                                     APP 042
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 45 of 66 PageID 206



REQUEST FOR PRODUCTION NO. 28: All documents and/or communications sent or
received by Defendant referring or relating to Plaintiff or her employment with Defendant from
all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. As drafted, this request requires the production of every communication that
merely mentions Plaintiff regardless of whether the communication relates to Plaintiff’s
allegations or Defendant’s defenses in this suit. Defendant also objections to the request on the
grounds that it is not reasonably calculated to lead to the discovery of admissible evidence.
Defendant further objects on the grounds that it lacks specificity and fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 29: All job descriptions for any position held by
Plaintiff during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 30: All job descriptions for any interim position held
by Plaintiff during her employment with Defendant.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request which calls for all job descriptions held by plaintiff.


REQUEST FOR PRODUCTION NO. 31: All job descriptions for any position for which
Plaintiff received training during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 32: All job descriptions for any position for which
Plaintiff provided training during her employment with Defendant.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 33: All training materials provided by Defendant to
Plaintiff.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                         Page 10

                                                                                                    APP 043
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 46 of 66 PageID 207



RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 34: All training materials created by Plaintiff.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 35: All instructions provided by Defendant to Plaintiff
regarding her job position(s).

RESPONSE: Defendant objects to this request to the extent that it is overly broad and unduly
burdensome. Defendant on the grounds that this request is not limited to any remotely relevant
time frame considering Plaintiff was employed by Defendant for nearly seventeen years.
Defendant also objections to the request on the grounds that it is not reasonably calculated to
lead to the discovery of admissible evidence. Defendant further objects on the grounds that it
lacks specificity and fails to describe with reasonable particularity the items or categories of
items requested.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 36: All documents regarding instructions provided by
Defendant to Plaintiff regarding her interim job position(s).

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with the preceding request. Defendant accordingly adopts and incorporates the
objections stated in Request for Production No. 35.


REQUEST FOR PRODUCTION NO. 37: All schedules provided by Defendant to Plaintiff,
including schedules referencing Plaintiff's job position(s), interim job position(s) or training
schedule(s) from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 38: All documents evidencing, referring to, or relating
to training received by Plaintiff.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                        Page 11

                                                                                                   APP 044
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20              Page 47 of 66 PageID 208



REQUEST FOR PRODUCTION NO. 39: All documents evidencing, referring to, or relating
to Plaintiff's training of other employees.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 40: All documents evidencing, referring to, or relating
to available job positions at AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because
the request is not limited to Plaintiff’s work location, the requests seeks company-wide
discovery.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to plaintiff’s work location at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 41: All job descriptions for available positions at
AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because
the request is not limited to Plaintiff’s work location, the requests seeks company-wide
discovery.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to plaintiff’s work location at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 42: All job applications submitted for available
positions at AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects to this request as overbroad and unduly burdensome. Because
the request is not limited to Plaintiff’s work location, the requests seeks company-wide
discovery.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to plaintiff’s work location at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 43: All documents evidencing, referring to, or relating
to the process by which Defendant selected potential candidates for available job positions at
AeroCare throughout March, April, and May 2019.

RESPONSE: Defendant objects on the grounds that it lacks specificity and fails to describe
with reasonable particularity the items or categories of items requested. Defendant objects to
this request as overbroad and unduly burdensome. Because the request is not limited to


DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                      Page 12

                                                                                                 APP 045
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 48 of 66 PageID 209



Plaintiff’s work location, the requests seeks company-wide discovery. Defendant further objects
to the request on the grounds that it is vague.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to plaintiff’s work location at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 44: All documents evidencing, referring to, or relating
to the potential candidates selected by Defendant to fill available job positions at AeroCare
throughout March, April, and May 2019.

RESPONSE: Defendant objects on the grounds that it lacks specificity and fails to describe
with reasonable particularity the items or categories of items requested. Defendant objects to
this request as overbroad and unduly burdensome. Because the request is not limited to
Plaintiff’s work location, the requests seeks company-wide discovery.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents limited to plaintiff’s work location at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 45: All documents evidencing, referring to, or relating
to the process by which Defendant filled available job positions at AeroCare throughout March,
April, and May 2019.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 43. Accordingly, Defendant adopts and incorporates
its objections to request for production no. 43.


REQUEST FOR PRODUCTION NO. 46: All documents evidencing, referring to, or relating
to the candidates selected by Defendant to fill available job positions at AeroCare throughout
March, April, and May 2019.

RESPONSE: Defendant objects to this the request because it is unreasonably cumulative and
duplicative with request for production no. 44. Accordingly, Defendant adopts and incorporates
its objections to request for production no. 44.


REQUEST FOR PRODUCTION NO. 47: Cathy Woolbright's personnel file including her
job application, offer letter, resume or CV, performance evaluations, write-ups, warnings,
complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party


DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                         Page 13

                                                                                                    APP 046
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 49 of 66 PageID 210



employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly
burdensome and harassing, and the burden or expense of the proposed discovery outweighs its
likely benefit, taking into account the needs of the case, the amount in controversy, the parties’
resources, and the importance of the issues at stake in the litigation. Defendant also objects to
this request on the grounds that it is not reasonably calculated to lead to the discovery of
admissible evidence.


REQUEST FOR PRODUCTION NO. 48: Lisa Disheron's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings,
complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly
burdensome and harassing, and the burden or expense of the proposed discovery outweighs its
likely benefit, taking into account the needs of the case, the amount in controversy, the parties’
resources, and the importance of the issues at stake in the litigation. Defendant also objects to
this request on the grounds that it is not reasonably calculated to lead to the discovery of
admissible evidence.


REQUEST FOR PRODUCTION NO. 49: Vicki Cranford's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings,
complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly
burdensome and harassing, and the burden or expense of the proposed discovery outweighs its
likely benefit, taking into account the needs of the case, the amount in controversy, the parties’
resources, and the importance of the issues at stake in the litigation. Defendant also objects to
this request on the grounds that it is not reasonably calculated to lead to the discovery of
admissible evidence.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 14

                                                                                                     APP 047
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 50 of 66 PageID 211



REQUEST FOR PRODUCTION NO. 50: Shannon Morse's personnel file including her job
application, offer letter, resume or CV, performance evaluations, write-ups, warnings,
complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individual’s personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly
burdensome and harassing, and the burden or expense of the proposed discovery outweighs its
likely benefit, taking into account the needs of the case, the amount in controversy, the parties’
resources, and the importance of the issues at stake in the litigation. Defendant also objects to
this request on the grounds that it is not reasonably calculated to lead to the discovery of
admissible evidence.


REQUEST FOR PRODUCTION NO. 51: The personnel file for each person identified in
response to Interrogatory Nos. 1 or 8 propounded by Plaintiff to Defendant, including all
performance evaluations , write-ups, warnings, complaints, or reprimands.

RESPONSE: Defendant objects to this request constitutes an unwarranted invasion of the
individuals’ personal privacy. Beasley v. First Amer. Real Estate Info. Services, Inc., 2005 U.S.
Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005) (“[P]laintiff is not entitled to rummage
through the personnel files of these employees in hopes of discovering information that might
possibly be relevant to his claim. Moreover, the discovery of personnel files of non-party
employees presents special concerns about the privacy rights of the individuals involved.”).
Defendant further objects to the request on the grounds that it is overly broad, unduly
burdensome and harassing, and the burden or expense of the proposed discovery outweighs its
likely benefit, taking into account the needs of the case, the amount in controversy, the parties’
resources, and the importance of the issues at stake in the litigation. Defendant also objects to
this request on the grounds that it is not reasonably calculated to lead to the discovery of
admissible evidence.


REQUEST FOR PRODUCTION NO. 52: All documents relating to communications sent to
or received from any employee or agent of AeroCare regarding Plaintiff from all times beginning
on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested. Defendant further objects to
the request on the ground that is unduly broad, unduly burdensome, and harassing, and the
burden or expense of the proposed discovery outweighs its likely benefit, taking into account the
needs of the case, the amount in controversy, the parties’ resources and importance of the issues
at state in the litigation. Defendant also objects on the grounds that the request is not reasonably



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                           Page 15

                                                                                                       APP 048
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                  Page 51 of 66 PageID 212



calculated to lead to the discovery of admissible evidence. Finally, Defendant objects on the
grounds that the request calls for documents that are protected based on attorney client privilege.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 53: All documents/communications sent to or
received from Plaintiff relating Plaintiff, her injuries, disability, medical condition,
ability to return to work, and/or restrictions on her return to work from all times
beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects to this request on the grounds that it is impermissibly
argumentative by assuming facts which are not true, i.e., that Plaintiff is disabled. Defendant
further objects to this request on the grounds that it fails to describe with reasonable particularity
the items or categories of items requested.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 54: All documents relating to any affirmative defenses
asserted by Defendant.

RESPONSE: Defendant further objects to this request on the grounds that it fails to describe
with reasonable particularity the items or categories of items requested. Defendant further
objects to the request on the grounds that it is overly broad and unduly burdensome.

       Subject to, and without waiving these objections, Defendant will produce the relevant,
responsive, and non-privileged documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 55: All documents obtained from any third-parties
informally, by subpoena and/or via depositions upon written questions and related to this lawsuit.

RESPONSE: Defendant objects to the request on grounds the party seeking the discovery has
had ample opportunity by discovery in the action to obtain the information or documents sought.
Further, the requested discovery is obtainable from other sources which are more convenient,
less burdensome, or less expensive, e.g., Plaintiff can order copies of any such documents
directly from the court reporter or records retrieval service involved by paying the usual and
customary fees for such services and copies,


REQUEST FOR PRODUCTION NO. 56: All documents relating to any experts retained by
Defendant for the purposes of defending any of the allegations made by Plaintiff and/or
supporting any affirmative defenses asserted by AeroCare.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                             Page 16

                                                                                                         APP 049
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 52 of 66 PageID 213



RESPONSE: Defendant objects to this request on the grounds that it exceed the permissible
scope of discovery under the Federal Rules of Civil Procedure. Defendant further objects to this
request on the grounds that it fails to describe with reasonable particularity the items or
categories of items requested.


REQUEST FOR PRODUCTION NO. 57: All documents and materials prepared by or for an
expert used for consultation when that person's opinions or impression have been reviewed,
either in whole or in part, by an expert who may be called to testify in this case.

RESPONSE: Defendant will produce the relevant documents, if any, at a mutually convenient
time and place.


REQUEST FOR PRODUCTION NO. 58: All correspondence to and/or from the Texas
Workforce Commission and/or the EEOC discussing or referring to Plaintiff.

RESPONSE: Defendant will produce the relevant documents, if any, at a mutually convenient
time and place.


REQUEST FOR PRODUCTION NO. 59: Documents supporting or evidencing any after-
acquired evidence of wrongdoing by Plaintiff that would have resulted in the termination of her
employment.

RESPONSE: Defendant further objects to this request on the grounds that it fails to describe
with reasonable particularity the items or categories of items requested.

         Defendant will produce the relevant documents, if any, at a mutually convenient time and
place.


REQUEST FOR PRODUCTION NO. 60: All documents discussing or referring to any
communication identified or referenced in your answers to any interrogatory propounded by
Plaintiff to Defendant.

RESPONSE: Defendant objects to this request on the grounds that it exceeds the permissible
scope of discovery by seeking core work product—i.e. documents “merely referring to any
communication identified or referenced” in the interrogatory responses.


REQUEST FOR PRODUCTION NO. 61: All documents relating to and/or utilized to
provide answers to any interrogatory propounded by Plaintiff to Defendant.

RESPONSE: Defendant objects to this request on the grounds that it exceeds the permissible
scope of discovery to the extent it seeks core work product.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                         Page 17

                                                                                                    APP 050
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20             Page 53 of 66 PageID 214




REQUEST FOR PRODUCTION NO. 62: All policies and procedures utilized by AeroCare
regarding accommodating employee disabilities from all times beginning on January 1, 2018,
through present date.

RESPONSE: Defendant objects because the request is not limited to Plaintiff’s work location
and therefore seeks company-wide discovery. Accordingly, the request is overbroad and unduly
burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 63: All                  policies    and procedures    regarding
accommodations discussed with or made available to Plaintiff with respect to her disabilities
from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant objects because the request is not limited to Plaintiff’s work location
and therefore seeks company-wide discovery. Accordingly, the request is overbroad and unduly
burdensome.

      Subject to, and without waiving these objections, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 64: All                policies   and    procedures    regarding
accommodations available to injured or ill employees from all times beginning on January 1,
2018, through present date.

RESPONSE: Defendant further objects because the request is not limited to Plaintiff’s work
location and therefore seeks company-wide discovery. Accordingly, the request is overbroad
and unduly burdensome.

        Subject to, and without waiving these objections, Defendant will produce the relevant
policies for Plaintiff’s work location at a convenient time and place.


REQUEST FOR PRODUCTION NO. 65: All policies and procedures regarding placing
employees on medical leave from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant further objects because the request is not limited to Plaintiff’s work
location and therefore seeks company-wide discovery. Accordingly, the request is overbroad
and unduly burdensome.

        Subject to, and without waiving these objections, Defendant will produce the relevant
policies for Plaintiff’s work location at a convenient time and place.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                     Page 18

                                                                                                APP 051
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20              Page 54 of 66 PageID 215




REQUEST FOR PRODUCTION NO. 66: All documents relating to injury and/or medical
condition of Plaintiff from all times beginning on January 1, 2018, through present date.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 67: All documents reflecting why Plaintiff was not
offered the chance to switch job positions from all times beginning on January 1, 2018, through
present date, including in March and April 2019.

RESPONSE: Defendant objects to this request on the grounds that it fails to describe with
reasonable particularity the items or categories of items requested.

      Subject to, and without waiving this objection, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 68: All documents reflecting why Plaintiff was not
offered accommodations for her disability, including in March and April 2019.

RESPONSE: Defendant objects to this request on the grounds that it is impermissibly
argumentative by assuming facts which are not true, i.e., Plaintiff was not offered
accommodation and that she was disabled.

      Subject to, and without waiving this objection, Defendant will produce the responsive
documents at a mutually convenient time and place.


REQUEST FOR PRODUCTION NO. 69: All documents related or referring to Plaintiff's
medical condition and/or disability occurring while she was working for AeroCare.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 70: All documents evidencing, related to, or referring
to releases and/or notices received from Plaintiff’s doctor and/or surgeon.

RESPONSE: Defendant will produce the responsive documents at a mutually convenient time
and place.


REQUEST FOR PRODUCTION NO. 71: All documents evidencing, related to, or referring to
every Charge of Discrimination filed against Defendant that was filed with the Texas Workforce




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                       Page 19

                                                                                                  APP 052
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 55 of 66 PageID 216



Commission and/or the Equal Employment Opportunity Commission, whether later withdrawn still
open, or closed.

RESPONSE: Defendant objects to this request on the grounds that it is overly broad and unduly
burdensome. Defendant further objects to the request on the grounds that it seeks documents that
are not relevant and not reasonably calculated to lead to the discovery of admissible evidence.
The request is not limited to any remotely relevant time frame, to the subject matter of plaintiff’s
lawsuit, to her work location, or the individuals involved in her employment decisions.

        Subject to, and without waiving this objection, Defendant will produce charges limited to
plaintiff’s work location and the subject matter of her lawsuit at a mutually convenient time and
place, if any.


REQUEST FOR PRODUCTION NO. 72: All documents sufficient to show Defendant's net
worth.

RESPONSE: Defendant further objects to this request as premature because Plaintiff is only
entitled to discovery of net worth at the time of trial. In re Voluntary Purchase Groups, Inc.
Litigation, 2004 U.S. Dist. LEXIS 977, at *1 (N.D. Tex. 2004) (“where punitive damages are
claimed a jury is entitled to consider a wrongdoer’s current net worth”) (emphasis in original);
Defendant further objects to this request on the grounds that it is not reasonably calculated to
lead to the discovery of admissible evidence. Defendant also objects to the request on the
grounds that it is overly broad, and the burden or expense of the proposed discovery outweighs
its likely bene-fit, considering the needs of the case, the amount in controversy, the parties’
resources, the importance of the issues at stake in the litigation.


REQUEST FOR PRODUCTION NO. 73: All policies and                       procedures    of   Defendant
regarding leave due to a disability or other medical purposes.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
also objects because the request is not limited to any remotely relevant time frame. Defendant
further objects because the request is not limited to Plaintiff’s work location and therefore seeks
company-wide discovery. Accordingly, the request is overbroad and unduly burdensome.


REQUEST FOR PRODUCTION NO. 74: All notices or other communications Defendant
sent to Plaintiff regarding medical or disability-related leave.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually convenient
time and place.




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                           Page 20

                                                                                                       APP 053
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 56 of 66 PageID 217



REQUEST FOR PRODUCTION NO. 75: All diaries, journals, notes, calendars, appointment
books, compilations, summaries, or chronologies of events kept by Defendant or any employee
of Defendant regarding or mentioning Plaintiff.

RESPONSE: Defendant objects to this request to the extent that it seeks documents that are not
relevant and not reasonably calculated to lead to the discovery of admissible evidence. Defendant
further objects because the request is not limited to any remotely relevant time frame considering
the length of Plaintiff’s employment. Defendant also objects on the grounds that the request is
overly broad and unduly burdensome.


REQUEST FOR PRODUCTION NO. 76: All bills, invoices, statements, or other requests for
payment, together with all attachments and supporting documentation, reflecting charges for the
time or service of any expert who you expect to call to testify at any trial of this matter.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually convenient
time and place, if any.


REQUEST FOR PRODUCTION NO. 77: All contracts or other written agreements entered
into by and between you and any expert who you expect to call to testify at any trial of this
matter.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually convenient
time and place, if any.


REQUEST FOR PRODUCTION NO. 78: All documents or statements, affidavits,
transcripts, testimony, or other documents, sworn or unsworn, which you believe constitute
evidence of any admission or statement against interest of Plaintiff.

RESPONSE: Defendant objects to the request on grounds the party seeking the discovery has
ample opportunity by discovery in the action to obtain the information or documents sought—i.e.
Plaintiff must obtain deposition transcripts directly from the court reporter upon the payment of a
reasonable charge and not from opposing counsel.

      Subject to, and without waiving this objection, Defendant will produce responsive
documents, if any, at a mutually agreeable time and place.


REQUEST FOR PRODUCTION NO. 79: All documents supporting any contention by you
that Plaintiff was unable to perform the essential functions of her job with or without
accommodation.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually agreeable
time and place.



DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                          Page 21

                                                                                                      APP 054
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20            Page 57 of 66 PageID 218



REQUEST FOR PRODUCTION NO. 80: All documents supporting any contention by you
that lifting 30 or more pounds was an essential function of Plaintiff’s job.

RESPONSE: Defendant will produce plaintiff’s job description at a mutually convenient time
and place, if any.


REQUEST FOR PRODUCTION NO. 81: All documents supporting any contention by you
that working more than 40 hours per week was an essential function of Plaintiff's job.

RESPONSE: Defendant will produce responsive documents, if any, at a mutually agreeable
time and place.




DATED: March 11, 2020             Respectfully submitted,

                                         By: /s/ Paul E. Hash
                                             Paul E. Hash, Lead
                                             State Bar No. 09198020
                                             Paul.Hash@jacksonlewis.com
                                             Shelby M. Broaddus
                                             State Bar No. 24096209
                                             Shelby.Broaddus@jacksonlewis.com

                                             JACKSON LEWIS P.C.
                                             500 N. Akard, Suite 2500
                                             Dallas, Texas 75201
                                             Phone: (214) 520-2400
                                             Facsimile: (214)-520-2008

                                         ATTORNEYS FOR DEFENDANT




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                  Page 22

                                                                                             APP 055
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 58 of 66 PageID 219



                              CERTIFICATE OF SERVICE

         On March 11, 2019, I submitted the foregoing document via electronic mail. I hereby
certify that I have served all counsel of record by electronic mail including the following:

              Jennifer Spencer
              James E. Hunnicutt
              M. Neal Bridges
              Jackson Spencer PLLC
              Three Forest Plaza
              12221 Merit Drive, Suite 160
              Dallas, Texas 75251

                                                /s/ Paul E. Hash
                                                Paul E. Hash

                                                 4818-1390-0205, v. 4




DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION                    Page 23

                                                                                               APP 056
                                                                                                                                                                                                                                                D
                                                                                                          Board of Directors
                                                                        AeroCare Organization Chart 2019
                                                                                                                                                                                                                                                      EXHIBIT




                                                                                                 -
                                                                                                                                 -
                                                                                                        Steve Griggs President




                                                                                                                 ....




                    ....
                                                      ....
                                                                                     ....
                                                                                                                                   ....
                                                                                                                                                         ....
                                                                                                                                                                                                               -
                                                                                                                                                    Sheri Mounce
                Joe Russell                       Albert Prast                                                             Mary Beth Covey                                                                    Dan Bunting
                                                                                Jacques Schira                                                    Elizabeth Nostrand
              CFO/VP Finance                      CTO/VP IT                                                                    VP Marketing                                                            Chief Operating Officer
                                                                          Compliance Officer/Risk Mgr                                         Directors of Reimbursement




                                                     -
                                                                                                                                                                                                                -

                                                                                                                                                                                               -
                                                                                                                                                                                                                                 -




                                                                                                                                               I




          I
                    Human Resource                IT Director                                                                                         Billing Center Managers            Purchasing Manager                 William Brookhart
                                                                                    Credentialing




                                                                        I
                                                                                                                                                                                                                                 -




                                                                                                                                                                -




                                              I




          I
                       Controller                            IT Staff                                                                                    Billing Supervisors                                                Karen Brookhart
                                                                               Accreditation Manager




                                                                        I
                                                                                                                                                                                                                        I




                I
                                                                                                                                                      I


                              Accts Payable                                                                                                                     Billers/Clerical Staff                                               Clinical Staff
                                                                                                                                                                                                                                                         Case 4:19-cv-00987-Y Document 12 Filed 08/27/20




                                                                                                                                               I
                                                                                                                                                                                                                        I




                                                                                                                                                      Medical Review Manager                                                            CSR's
                                                                                                                                                                                                                        I




                                                                                                                                                      I




                                                                                                                                                                Medical Review Staff                                                  Sales Reps
                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                 Warehouse Managers
                                                                                                                                                                                                                                                         Page 59 of 66 PageID 220




                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                     Technicians




                                                                                                                                                                                                   AEROCARE 000833




APP 057
             Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                                 Page 60 of 66 PageID 221
                                                     Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.     ALBANY, NY         DETROIT, MI        MILWAUKEE, WI       RALEIGH-DURHAM, NC


jackson
jackson lewis
        lewi!:                                       Ross Tower
                                                    500 N. Akard
                                                      Suite 2500
                                                                     ALBUQUERQUE, NM
                                                                     ATLANTA, GA
                                                                     AUSTIN, TX
                                                                                        GRAND RAPIDS, MI
                                                                                        GREENVILLE, SC
                                                                                        HARTFORD, CT
                                                                                                           MINNEAPOLIS, MN     RAPID CITY, SD
                                                                                                           MONMOUTH COUNTY, NJ RICHMOND, VA
                                                                                                           NEW ORLEANS, LA     RIVERSIDE, CA
                           Attorneys at Law         Dallas, Texas    BALTIMORE, MD      HONOLULU, HI *     NEW YORK, NY        SACRAMENTO, CA
                                                           75201     BERKELEY HTS, NJ   HOUSTON, TX        NORFOLK, VA         SALT LAKE CITY, UT
                                               Tel 214 520-2400      BIRMINGHAM, AL     INDIANAPOLIS, IN   OMAHA, NE           SAN DIEGO, CA
                                              Fax 214 520- 2008      BOSTON, MA         JACKSONVILLE, FL   ORANGE COUNTY, CA   SAN FRANCISCO, CA
                                              www.jacksonlewis.com   CHARLOTTE, NC      KANSAS CITY, KS    ORLANDO, FL         SAN JUAN, PUERTO RICO
                                                                     CHICAGO, IL        LAS VEGAS, NV      PHILADELPHIA, PA    SEATTLE, WA
                                                                     CINCINNATI, OH     LONG ISLAND, NY    PHOENIX, AZ         SILICON VALLEY, CA
                                                                     CLEVELAND, OH      LOS ANGELES, CA    PITTSBURGH, PA      ST. LOUIS, MO
                                                                     DALLAS, TX         MADISON, WI        PORTLAND, OR        TAMPA, FL
                                                                     DAYTON, OH         MEMPHIS, TN        PORTSMOUTH, NH      WASHINGTON DC REGION
Email: Paul.Hash@jacksonlewis.com                                    DENVER, CO         MIAMI, FL          PROVIDENCE, RI      WHITE PLAINS, NY




                                                                July 6, 2020
                                                                                                                                    EXHIBIT

          Via Electronic Mail
                                                                                                                                             E
          Jennifer Spencer - jspencer@jacksonspencerlaw.com
          James E. Hunnicutt - jhunnicutt@jacksonspencerlaw.com
          M. Neal Bridges - nbridges@jacksonspencerlaw.com
          JACKSON SPENCER LAW PLLC
          Three Forest Plaza
          12221 Merit Drive, Suite 160
          Dallas, Texas 75251

                                              Re:       Tonya Chambers v. AeroCare Holdings; in the US District
                                                        Court for the Northern District Texas, Fort Worth;
                                                        Civil Action No. 4:19-cv-000987-Y

          Dear Counsel:

                  We are in receipt of your April 30, 2020 letter regarding Defendant’s responses to
          Plaintiff’s discovery requests. This letter is a good faith attempt to resolve our discovery disputes
          prior to seeking court intervention. Enclosed please find:

                   1. Defendant’s First Supplemental Answers to Plaintiff’s First Set of Interrogatories;

                   2. Defendant’s Responses to Plaintiff’s First Requests for Production;

                   3. Defendant’s Privilege Log.

              Additionally, Defendant’s supplemental document production bates labeled AEROCARE
          000833- 001365 will be sent via a secure link. A more detailed response to Plaintiff’s letter
          regarding Defendant’s responses to Plaintiff’s discovery requests, is below:




                                                                                                                                               APP 058
jackson Ilewis®
Case 4:19-cv-00987-Y Document 12 Filed 08/27/20               Page 61 of 66 PageIDJuly222
                                                                                       6, 2020
                                                                                           Page 2



 A. Defendant’s Responses to Plaintiff’s First Set of Interrogatories:

    Interrogatory No. 4: Please see Defendant’s First Supplemental Answers to Plaintiff’s
    First Set of Interrogatories for Defendant’s supplemental response.

    Interrogatory No. 7: Please see Defendant’s First Supplemental Answers to Plaintiff’s
    First Set of Interrogatories for Defendant’s supplemental response. However, Defendant
    stands on its previous objections that the request to describe all oral communications
    regarding Plaintiff’s position, training, medical conditions, and all statements “made about
    Plaintiff” is not feasible as Plaintiff was employed for over 17 years.

    Interrogatory No. 9: Defendant stands on its objections and response. Despite Plaintiff’s
    personal belief that the Customer Service Representative position or a Sales position is
    lateral to the Service Technician position—the positions are not on the same level. Indeed,
    the positions do not have similar responsibilities.

    Interrogatories Nos. 16 & 17: Please see Defendant’s First Supplemental Answers to
    Plaintiff’s First Set of Interrogatories for Defendant’s supplemental responses.

    However, Plaintiff’s request for the identity of the individuals responsible for determining
    potential candidates for the Customer Service Representative position for all of
    Defendant’s locations all across the country is overbroad, unduly burdensome and beyond
    the proper scope of discovery. Avance v. Kerr-Mcgee Chem. LLC, 2005 U.S. Dist. LEXIS
    44885 (E.D. Tex. July 1, 2008)(“placing every facility at issue in this case would result in
    significant expense for the parties and confusion for the jury. Any marginal relevance of
    the information is outweighed by the burden and expense of the proposed discovery.”).

    Defendant asserts that it has properly limited its response to the individuals hired from
    March 2019-June 2019 for the same locations in which Vicki Bennett-Cranford managed
    i.e. the Granbury, Texas, Fort Worth, Texas, Sanger, Texas, and Dallas, Texas locations.

 B. Defendant’s Responses to Plaintiff’s First Requests for Production:

    Request for Production No. 4: Please see Defendant’s Supplemental Document
    Production for Plaintiff’s pay statements and benefit statement for the last year of her
    employment.

    Request for Production No. 5: All performance evaluations have been
    produced. Defendant has produced evaluations and/or performance reviews from years
    other than 2016-2018 as part of its initial document production. However, such evaluations
    are less formal. Defendant specifically refers Plaintiff’s counsel to “special notes” on
    personnel action request forms and Plaintiff’s competency review in 2015.

    Request for Production No. 10: Defendant confirms that Plaintiff’s application from 2002
    is the only application Plaintiff submitted to Defendant.

    Request for Production No. 14: Under applicable Fifth Circuit law, Plaintiff may not
    recover for lost benefits unless Plaintiff produces evidence that she purchased substitute
    coverage, in which case the measure of damages is plaintiff’s out-of-pocket expenses. See



                                                                                                    APP 059
jackson Ilewis®
Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                Page 62 of 66 PageIDJuly223
                                                                                        6, 2020
                                                                                             Page 3



    Pearce v. Carrier Corp., 966 F.2d 958 (5th Cir. 1992). Therefore, the costs of the
    associated benefits are wholly irrelevant, as the appropriate measure of Plaintiff’s
    purported damages is the cost of any subsequently purchased substitute coverage, if any.
    Nevertheless, Defendant has produced Plaintiff’s benefit elections as part of its
    supplemental document production.

    Request for Production Nos. 17, 18, 63, 64, 73, 74 & 75: As part of its supplemental
    document production, Defendant has produced a copy of its employee handbook provided
    to Plaintiff which contains its anti-discrimination, anti-retaliation, accommodation, and
    leave policies.

    Request for Production No. 19: Please see Defendant’s supplemental document for a
    relevant organizational chart for 2019.

    Request for Production No. 33: Defendant administers its training through a third party.
    Defendant has requested that the third party provide copies of training materials distributed
    to Plaintiff. Defendant will supplement its response once copies of the training materials
    are obtained. Defendant refers Plaintiff to a copy of her Med U Transcript of trainings she
    completed with Defendant.

    Request for Production Nos. 34 & 39:Defendant has searched for responsive documents,
    there are no documents responsive to this request.

    Request for Production No. 38: Defendant refers Plaintiff to a copy of her Med U
    Transcript of trainings she completed with Defendant.

    Requests for Production No. 40, 41, 42, 44, 46: Defendant has supplemented its document
    production with copies of its available Indeed job postings from March-May 2019 for the
    Job Positions available at the locations in which Vicki Cranford managed. Customer
    Service Representative positions were the only positions available at those locations during
    that time period. A relevant copy of the Customer Service Job description has been
    produced.

    Defendant is withholding the job applications of those who applied for the open positions
    on the grounds that it violates the privacy rights of those not a party to this lawsuit and is
    not reasonably calculated to lead to the discovery of admissible evidence. The job
    applications are not relevant as Plaintiff was not considered to be qualified for the
    Customer Service Representative position based on qualities not demonstrated on an
    employment application i.e. her past job performance with Defendant regarding her lack
    of professionalism, and poor customer service skills. Additionally, the applications will not
    reveal whether the individuals ultimately selected were in some way physically limited in
    the ability to perform the essential functions of the job. Therefore, the applications are not
    relevant to Plaintiff’s claims or Defendant’s defenses.

    Request for Production Nos. 43 &45: There are no documents responsive to this request
    as discussions regarding selection of candidates was done in person.




                                                                                                      APP 060
jackson Ilewis®
Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                 Page 63 of 66 PageIDJuly224
                                                                                         6, 2020
                                                                                              Page 4



    Request for Production Nos. 47-51: Defendant stands on its objections as Plaintiff is not
    entitled to the personnel files of the requested individuals. Beasley v. First Amer. Real
    Estate Info. Services, Inc., 2005 U.S. Dist. LEXIS 34030, at* 4 (N.D. Tex. April 27, 2005)
    (“[P]laintiff is not entitled to rummage through the personnel files of these employees in
    hopes of discovering information that might possibly be relevant to his claim. Moreover,
    the discovery of personnel files of non-party employees presents special concerns about
    the privacy rights of the individuals involved.”).

    Request for Production Nos. 52: Defendant stands on its objections. As drafted, the
    request seeks “all documents relating to communications … regarding Plaintiff.” Such
    request necessarily includes irrelevant communications that have no bearing on Plaintiff’s
    claims i.e. disability discrimination, failure to accomodate, performance, training or
    Defendant’s defenses, and further is unduly burdensome considering Plaintiff’s lengthy
    tenure with Defendant.

    Defendant refers Plaintiff to additional email communication related to her poor job
    performance. After diligent search, Defendant has produced all relevant-nonprivileged
    communications regarding Plaintiff’s claims and Defendant’s defenses. Defendant further
    refers Plaintiff to its privilege log for communications withheld from discovery.

    Request for Production Nos. 59: Defendant refers Plaintiff to a previously produced
    incident report regarding Plaintiff’s improper set up of a patient’s oxygen tank. This
    incident was discovered after her discharge. Defendant further refers Plaintiff to emails
    discussing that this was the second occasion Plaintiff improperly set up patient equipment.

    Requests for Production Nos. 60-61: Defendant refers Plaintiff to its privilege log for a
    description of documents withheld from discovery.

    Request for Production No. 72: Defendant stands on its objections as the request is
    premature. Plaintiff is not entitled to documents related to Defendant’s net worth at this
    time. Plaintiff is only entitled to net worth discovery at the time of trial. In re Voluntary
    Purchase Groups, Inc. Litigation, 2004 U.S. Dist. LEXIS 977, at *1 (N.D. Tex. 2004)
    (“where punitive damages are claimed a jury is entitled to consider a wrongdoer’s current
    net worth”).

    Request for Production No. 75: All responsive documents have been produced. Defendant
    specifically refers Plaintiff to Shannon Morse’s handwritten interview summaries
    regarding Plaintiff’s request to transfer to the Customer Service Position in March of 2018.

    Request for Production No. 78: After a diligent search, Defendant is not in possession of
    any documents responsive to this request.

    Requests for Production Nos. 79 & 81: Defendant has produced all responsive documents.
    Defendant specifically refers Plaintiff to the physician’s note restricting Plaintiff’s ability
    to lift and the job descriptions for the Service Technician and Customer Service
    Representative positions detailing the essential lifting requirements and hours expected of
    the positions.




                                                                                                       APP 061
jacksonllewis®
 Case 4:19-cv-00987-Y Document 12 Filed 08/27/20           Page 64 of 66 PageIDJuly225
                                                                                    6, 2020
                                                                                      Page 5




       If you would like to speak further regarding Defendant’s discovery responses and
contentions, please do not hesitate to give me a call.

                                              Sincerely,
                                              JACKSON LEWIS P.C.




                                              Paul E. Hash
PEH/ls
Enclosures   4812-1905-0945, v. 1




                                                                                               APP 062
     Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                                        EXHIBIT
                                                                     Page 65 of 66 PageID 226

                                                                                                       F
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

TONYA CHAMBERS,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §    CIVIL ACTION NO. 4:19-CV-000987
                                                  §
AEROCARE HOLDINGS INC.                            §
                                                  §
                Defendant.                        §

                               DEFENDANT’S PRIVILEGE LOG

TO:      Plaintiff, Tonya Chambers, by and through her attorney of record, Jennifer Spencer, James
         E. Hunnicutt, and M. Neal Bridges, Jackson Spencer PLLC, Three Forest Plaza, 12221
         Merit Drive, Suite 160, Dallas, Texas 75251.

         Pursuant to Federal Rule of Civil Procedure 26(b)(5), Defendant AeroCare Holdings Inc.

identifies the following documents withheld pursuant to privilege. Defendant’s counsel’s internal

notes and routine correspondence between counsel and clients are being withheld, although not

enumerated below. Defendant will not introduce any of the following as exhibits or evidence in

support of their case unless they are first produced to Plaintiff.

 Date            Privilege/Objection         Description

                                             Emails with AeroCare’s in-house counsel
                 Attorney-Client
 03/26/19                                    concerning Plaintiff’s separation and attempts to
                 Privilege
                                             accommodate her physical limitations.

                                             Emails with AeroCare’s in-house counsel
 04/17/19 –      Attorney-Client
                                             concerning Plaintiff’s separation agreement and her
 04/18/19        Privilege
                                             revocation of same.




DEFENDANT’S PRIVILEGE LOG                                                                          1

                                                                                                       APP 063
  Case 4:19-cv-00987-Y Document 12 Filed 08/27/20                   Page 66 of 66 PageID 227



DATED: July 6, 2020                              Respectfully submitted,

                                                 By: /s/ Paul E. Hash
                                                     Paul E. Hash, Lead
                                                     State Bar No. 09198020
                                                     Paul.Hash@jacksonlewis.com
                                                     Shelby M. Broaddus
                                                     State Bar No. 24096209
                                                     Shelby.Broaddus@jacksonlewis.com

                                                     JACKSON LEWIS P.C.
                                                     500 N. Akard, Suite 2500
                                                     Dallas, Texas 75201
                                                     Phone: (214) 520-2400
                                                     Facsimile: (214)-520-2008

                                                 ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        On July 6, 2020, I submitted the foregoing document via electronic mail. I hereby certify
that I have served all counsel of record by electronic mail including the following:

                  Jennifer Spencer
                  James E. Hunnicutt
                  M. Neal Bridges
                  Jackson Spencer PLLC
                  Three Forest Plaza
                  12221 Merit Drive, Suite 160
                  Dallas, Texas 75251

                                                       /s/ Paul E. Hash
                                                       Paul E. Hash
4848-2933-5485, v. 1




DEFENDANT’S PRIVILEGE LOG                                                                      2

                                                                                                    APP 064
